        Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 1 of 31



 1   ISABELLE L. ORD (Bar No. 198224)
     isabelle.ord@dlapiper.com
 2   AMANDA C. FITZSIMMONS (Bar No. 258888)
     amanda.fitzsimmons@dlapiper.com
 3
     DLA PIPER LLP (US)
 4   555 Mission Street, Suite 2400
     San Francisco, CA 94105-2933
 5   Tel: 415.836.2500
     Fax: 415.836.2501
 6
     RAJ N. SHAH (pro hac vice)
 7
     raj.shah@dlapiper.com
 8   ERIC M. ROBERTS (pro hac vice)
     eric.roberts@dlapiper.com
 9   DLA PIPER LLP (US)
     444 West Lake Street, Suite 900
10   Chicago, IL 60606-0089
11   Tel: 312.368.4000
     Fax: 312.236.7516
12
     Attorneys for Defendant
13   APPLE INC.
14                                 UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16                                           OAKLAND DIVISION
17   FUMIKO LOPEZ, and FUMIKO LOPEZ, as                CASE NO. 5:19-CV-04577-JSW
     guardian of A.L., a minor, LISHOMWA
18   HENRY, and JOSEPH HARMS, individually             DEFENDANT APPLE INC.’S
     and on behalf of all others similarly situated,   STATEMENT OF RECENT DECISION
19
                               Plaintiffs,             [RE: ECF 54]
20
             v.                                        Date:    N/A
21
     APPLE INC., a Delaware corporation,               Time:    N/A
22                                                     Crtrm:   5 (2nd Floor, Oakland)
                               Defendant.              Judge:   Hon. Jeffrey S. White
23
                                                       Complaint filed: August 7, 2019
24

25

26

27

28

     EAST/174136982
     CASE NO. 5:19-CV-04577-JSW                        APPLE INC.’S STATEMENT OF RECENT DECISION
        Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 2 of 31



 1           Pursuant to Northern District of California Civil Local Rule 7-3(d)(2), Defendant Apple

 2   Inc. (“Apple”) respectfully submits this Statement of Recent Decision to bring to the Court’s

 3   attention the following relevant judicial opinion issued by the Honorable Beth Labson Freeman of

 4   the United States District Court for the Northern District of California, which was issued after

 5   Apple filed its Reply in Support of its Motion to Dismiss the Amended Class Action Complaint:

 6              In Re Google Assistant Privacy Litigation, Case No. 19-cv-04286-BLF, 2020 WL
 7               2219022 (N.D. Cal. May 6, 2020).

 8           A true and correct copy of this decision is attached hereto as Exhibit A.

 9    Dated: May 12, 2020                       DLA PIPER LLP (US)

10                                              By: /s/ Amanda C. Fitzsimmons
11                                                  RAJ N. SHAH
                                                    ISABELLE L. ORD
12                                                  AMANDA C. FITZSIMMONS
                                                    ERIC M. ROBERTS
13
                                                     Attorneys for Defendant APPLE INC.
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     EAST/174136982                                    1
     CASE NO. 5:19-CV-04577-JSW                            APPLE INC.’S STATEMENT OF RECENT DECISION
Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 3 of 31




      EXHIBIT
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 4 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


                                                                 certain devices, such as the Google Home, the Google Pixel
                                                                 smartphones, and third party-manufactured smartphones that
                  2020 WL 2219022
                                                                 use the Google Android operating system; it can also be
    Only the Westlaw citation is currently available.
                                                                 installed on a range of devices. Id. ¶ 2. Because the Google
     United States District Court, N.D. California,
                                                                 Assistant is voice-activated, it is constantly listening for
                  San Jose Division.
                                                                 “hotwords”—i.e., “Okay Google” or “Hey Google.” Id. ¶ 22.
              IN RE GOOGLE ASSISTANT                             It does this by recording and analyzing short snippets of audio,
                PRIVACY LITIGATION                               which are stored locally in the Google Assistant Enabled
                                                                 Device’s random-access memory (“RAM”); these snippets
                 Case No. 19-cv-04286-BLF                        are continuously overwritten, however, if no hotwords are
                              |                                  detected. Id. ¶ 23. When the hotwords are detected, the
                    Signed 05/06/2020                            Google Assistant switches into “active listening” mode,
                                                                 meaning that it begins recording and analyzing audio in
                                                                 order to carry out the user’s command. Id. ¶ 24. The Google
 ORDER RE DEFENDANTS’ MOTION TO DISMISS                          Assistant can also be manually activated by pressing a button
                                                                 on the device. Id.

                        [Re: ECF 56]
                                                                 Plaintiffs allege that Defendants also keep and use the audio
BETH LABSON FREEMAN, United States District Judge                recordings for two purposes other than carrying out the user’s
                                                                 command: (1) to target personalized advertising to users, and
 *1 The instant litigation comprises two separately-filed        (2) to improve the voice recognition capabilities of the Google
cases that the Court has consolidated. See ECF 42                Assistant. Id. ¶ 25. The focus of this suit is the latter. Citing
(consolidating Kumandan et al. v. Google LLC et al., Case        a 2019 news article by VRT NWS, Plaintiffs allege that the
No. 19-cv-04286-BLF and Galvan et al. v. Google LLC et al.,      Google Assistant produces a script of each audio recording
Case No. 19-cv-04360-BLF). Both cases charge Defendants          that it stores; Defendants then task human subcontractors
Google LLC and Alphabet, Inc. with unlawfully intercepting,      with comparing the script to the audio recording to check the
recording, disclosing, and using the private conversations of    accuracy of the Google Assistant’s interpretation. Id. ¶ 35.
thousands of users of the Google Assistant software. Presently   In a blog post responding to this and similar reports, Google
before the Court is Defendants’ motion to dismiss the entire     apparently confirmed that it uses human reviewers to analyze
consolidated suit. ECF 56. Having considered the parties’        audio recordings, but stated that only “0.2 percent” of all
arguments and the applicable law, the Court GRANTS IN            audio recordings are subject to such analysis. Id. ¶ 39.
PART and DENIES IN PART the motion to dismiss; further,
any dismissals are WITH LEAVE TO AMEND.                           *2 Sometimes, the Google Assistant may be triggered
                                                                 into active listening mode when the Google Assistant
                                                                 misperceives other words as the hotwords. This is known
I. BACKGROUND                                                    as a “false accept.” Id. ¶ 39. Plaintiffs believe that in such
This is a putative consumer class action concerning the          situations, Defendants do not destroy the audio recordings,
Google Assistant, a virtual assistant software developed by      but rather continue to use them for personalized advertising
Defendants Google LLC and Alphabet, Inc. for use on              and to analyze the accuracy of the Google Assistant—just
various “Google Assistant Enabled Devices” (“GAEDs”)             as Defendants would do with authorized recordings. Id. ¶¶
manufactured by Defendants and by third parties.                 38, 41. As evidence, Plaintiffs point to the investigation
Specifically, the operative Consolidated Amended Class           carried out by VRT NWS, in which VRT NWS reviewed
Action Complaint (“Consolidated FAC”), which was filed on        “more than a thousand” audio recordings and “identified 153
October 25, 2019, ECF 48, contains the following allegations:    conversations” that were recorded due to false accepts. Id. ¶
                                                                 36.
The Google Assistant is a voice-activated software, which
means that users can ask questions of and give instructions      This suit is based on Defendants’ use of audio recordings
to the Google Assistant using their voices. ECF 48 (“Consol.     in “false accept” situations. In Plaintiffs’ view, such use
FAC”) ¶¶ 2, 22. This software comes preloaded onto               is an invasion of privacy, especially because many of the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 5 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


recorded conversations take place in individuals’ homes. Id.
¶¶ 27-30. Plaintiffs also believe that this practice contravenes     • E.G., is a member of Plaintiff Galvan’s household; she
the privacy assurances that Defendants make to users in their          was a minor during a portion of the Class Period but
Privacy Policy. Id. ¶ 31. Finally, Plaintiffs are particularly         now brings suit on her own. Id. ¶¶ 17, 53. Plaintiff E.G.
troubled by the fact that some of the recordings include the           alleges that she owned a Samsung Galaxy Tab device
conversations of children because they do not believe that             on which she activated the Google Assistant. Id. ¶ 53.
these children can consent to being recorded. Id. ¶ 42.                She further alleges that she interacted with the Samsung
                                                                       Galaxy Tab device repeatedly during the Class Period.
Based on the foregoing, Plaintiffs have sued Google LLC                Id.
and its parent company Alphabet Inc. under various state and
                                                                     • Lourdes Galvan is a resident of Los Angeles County,
federal laws. There are 12 claims in the Consolidated FAC:
                                                                       California. Id. ¶ 16. She alleges that she interacted with
(1) violation of the federal Wiretap Act, 18 U.S.C. §§ 2510            Plaintiff E.G.’s Samsung Galaxy Tab device during the
et seq.; (2) violation of the federal Stored Communications            Class Period. Id. ¶ 53.
Act (“SCA”), 18 U.S.C. §§ 2701 et seq.; (3) violation of
                                                                    *3 To be precise, all five Named Plaintiffs assert Counts
the California Invasion of Privacy Act (“CIPA”),           Cal.    1-7 and 11-12 on behalf of themselves and the following
Penal Code § 631(a); (4) violation of the CIPA, Cal. Penal         nationwide “Class”:
Code § 632; (5) intrusion upon seclusion under California
common law; (6) invasion of privacy, in violation of Article I,
Section 1 of the California Constitution; (7) breach of contract               All individual purchasers of a Google
under California common law; (8) breach of express warranty                    Assistant Enabled Device, who reside
under Cal. Comm. Code § 2313; (9) breach of the implied                        in the United States and its territories
warranty of merchantability under     Cal. Comm. Code §                        and members of their households,
2314; (10) violation of the Magnuson-Moss Warranty Act,                        whose conversations were obtained
15 U.S.C. §§ 2301 et seq.; (11) violation of the California                    by Google without their consent or
                                                                               authorization and/or were shared with
Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code                         third parties without their consent from
§§ 17200 et seq.; (12) request for declaratory judgment under                  at least as early as May 18, 2016 to
the Declaratory Judgment Act,       28 U.S.C. §§ 2201 et seq.                  the present, or during the applicable
Consol. FAC ¶¶ 76-252.                                                         statute of limitations period (the “Class
                                                                               Period”).
These claims are brought by five Named Plaintiffs:

  • Plaintiff Asif Kumandan is a resident of Kings County,         Consol. FAC ¶ 60. As for Counts 8, 9, and 10, Plaintiffs
     New York. Consol. FAC ¶ 13. He alleges that he owned          Kumadan and Spurr assert these claims on behalf of
     a Google Pixel smartphone during the Class Period             themselves and the “Google Manufactured Device Subclass,”
     (defined below) and that he “interacted with the Google       which is defined as:
     Assistant on his Google Pixel repeatedly.” Id. ¶ 52.

  • Plaintiff Melissa Spurr is a resident of Union County,
    New York. Id. ¶ 14. She alleges that she owned a Google                    A Subclass of individual purchasers
    Home device during the Class Period and that “she                          of a Google Manufactured Device,
    interacted with this Google Home device repeatedly.” Id.                   who reside in the United States and
    ¶ 51.                                                                      its territories, and members of their
                                                                               households, whose conversations were
  • Plaintiff B.S. is a minor member of Plaintiff Spurr’s                      obtained by Google without their
    household; as such, she has allegedly interacted with                      consent or authorization and/or were
    Plaintiff Spurr’s Google Home device during the Class
    Period. Id. ¶¶ 15, 51. She brings suit by and through her
    legal guardian, Plaintiff Spurr. Id. ¶ 15.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
                Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 6 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


             shared with third parties without their                subject to judicial notice” or “allegations that are merely
             consent during the Class Period.                       conclusory, unwarranted deductions of fact, or unreasonable
                                                                    inferences.”    In re Gilead Scis. Sec. Litig., 536 F.3d 1049,
                                                                    1055 (9th Cir. 2008) (internal quotation marks and citations
Id.                                                                 omitted).

Defendants now move to dismiss the Consolidated FAC in
full pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF      III. REQUEST FOR JUDICIAL NOTICE AND
56 (“Mot.”) at 1. The motion has been fully briefed and was         INCORPORATION BY REFERENCE
heard on April 9, 2020. ECF 58 (“Opp.”); ECF 61 (“Reply”);           *4 Defendants have submitted six exhibits that they ask the
ECF 75 (hearing).                                                   Court to review in ruling on their motion to dismiss. See ECF
                                                                    56-1 ¶¶ 2-7; id. at Ex. A-F. Defendants believe these exhibits
                                                                    are either incorporated by reference by the Consolidated FAC
II. LEGAL STANDARD                                                  or subject to judicial notice.
Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
a complaint to include “a short and plain statement of the          There are two doctrines that permit district courts to consider
claim showing that the pleader is entitled to relief.” A            material outside the pleadings without converting a motion to
complaint that fails to meet this standard may be dismissed         dismiss into a motion for summary judgment: judicial notice
pursuant to Federal Rule of Civil Procedure 12(b)(6). In other      under Federal Rule of Evidence 201 and incorporation by
words, “[a] motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6) for failure to state a claim upon which          reference.      Khoja v. Orexigen Therapeutics, Inc., 899 F.3d
relief can be granted ‘tests the legal sufficiency of a claim.’ ”   988, 998 (9th Cir. 2018), cert. denied sub nom. Hagan v.
Conservation Force v. Salazar, 646 F.3d 1240, 1241-42 (9th          Khoja, 139 S. Ct. 2615 (2019). The judicial notice doctrine
Cir. 2011) (quoting Navarro v. Block, 250 F.3d 729, 732 (9th        permits a court to take judicial notice of matters that are “not
Cir. 2001)). To survive a Rule 12(b)(6) motion, a complaint         subject to reasonable dispute.” Fed. R. Evid. 201(b). A fact is
must contain “enough facts to state a claim to relief that is       “not subject to reasonable dispute” if it is “generally known,”
                                                                    or “can be accurately and readily determined from sources
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.        whose accuracy cannot reasonably be questioned.” Fed. R.
544, 570 (2007). “A claim has facial plausibility when the          Evid. 201(b)(1)–(2). However, “[j]ust because the document
plaintiff pleads factual content that allows the court to draw      itself is susceptible to judicial notice does not mean that every
the reasonable inference that the defendant is liable for the       assertion of fact within that document is judicially noticeable
misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678      for its truth.”  Khoja, 899 F.3d at 999. For instance, though
(2009). “The plausibility standard is not akin to a probability     public records are generally subject to judicial notice, a court
requirement, but it asks for more than a sheer possibility that a   may not take judicial notice of disputed facts within public
defendant has acted unlawfully.” Id. (internal quotation marks      records. Id.
omitted).
                                                                    “[I]ncorporation-by-reference is a judicially created doctrine
A court’s review on a 12(b)(6) motion to dismiss “is                that treats certain documents as though they are part of the
limited to the complaint, materials incorporated into the
complaint by reference, and matters of which the court may          complaint itself.”    Khoja, 899 F.3d at 1002. This doctrine
take judicial notice.” Cedar Point Nursery v. Shiroma, 923          permits a court to consider a document “if the plaintiff refers
                                                                    extensively to the document or the document forms the basis
F.3d 524, 530 (9th Cir. 2019) (citing          Tellabs, Inc. v.
Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).             of the plaintiff’s claim.” United States v. Ritchie, 342 F.3d
Moreover, in evaluating the complaint, the court must “accept       903, 908 (9th Cir. 2003). A court generally “may assume
factual allegations in the complaint as true and construe the       an incorporated document’s contents are true for purposes
pleadings in the light most favorable to the nonmoving party.”      of a motion to dismiss under Rule 12(b)(6).”             Khoja,
   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d            899 F.3d at 1003 (internal quotations omitted). Because all
1025, 1031 (9th Cir. 2008). At the same time, a court need          inferences must still be drawn in the nonmoving party’s favor,
not accept as true “allegations that contradict matters properly    however, “it is improper to assume the truth of an incorporated



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 7 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


document if such assumptions only serve to dispute facts           8), as they contain the contract terms and warranty terms that
stated in a well-pleaded complaint.” Id.                           were allegedly breached. See Consol. FAC ¶¶ 189-199, 210.
                                                                   Defendants’ request to incorporate by reference the Terms
Having reviewed the basic principles of judicial notice and        of Service and Privacy Policy is therefore GRANTED. See
incorporation by reference, the Court turns to each of the
                                                                       Ritchie, 342 F.3d at 908; accord Bass v. Facebook, Inc.,
six documents Defendants have submitted. Plaintiffs have not
                                                                   394 F. Supp. 3d 1024, 1037 n.1 (N.D. Cal. 2019) (granting
opposed the Court’s consideration of any of the documents at
                                                                   Facebook’s request to incorporate by reference the Terms of
issue.
                                                                   Service because the consolidated complaint relied upon them
                                                                   to allege the breach of contract claims and statutory claims).
Exhibit A is a copy of the 2019 news report by VRT NWS
cited by Plaintiffs in Consolidated FAC. ECF 56-1, Ex. A;
                                                                   Lastly, Exhibit E purports to be a copy of the “Google
see Consol. FAC ¶¶ 34-38. Defendants ask the Court to
                                                                   Home Warranty – United States” and Exhibit F purports to
treat the article as incorporated by reference; Defendants
                                                                   be a copy of the “Hardware limited warranty for Android
also argue that the article is subject to judicial notice, as it
                                                                   Hardware devices, including the Pixel smartphone.” ECF
“appears on [a] publicly accessible website.” Mot. at 2-3. It
                                                                   56-1 ¶¶ 6-7; see id. Ex. E-F. These documents are not
is well-established that “[c]ourts may take judicial notice of
                                                                   incorporated by reference by the Consolidated FAC; rather,
publications introduced to indicate what was in the public
                                                                   Defendants ask the Court take judicial notice of them
realm at the time, not whether the contents of those articles
                                                                   because “they appear on publicly accessible websites and
were in fact true.”      Von Saher v. Norton Simon Museum          their authenticity cannot be reasonably questioned.” Mot. at
of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010)
                                                                   3 (citing     Datel Holdings Ltd. v. Microsoft Corp., 712 F.
(internal quotations omitted); see also Packsys, S.A. de C.V.
                                                                   Supp. 2d 974, 983-84 (N.D. Cal. 2010)). The Court agrees
v. Exportadora de Sal, S.A. de C.V., 899 F.3d 1081, 1087 n.2
                                                                   that the existence of these documents is a judicially noticeable
(9th Cir. 2018) (“We take notice of the fact of publication,
                                                                   fact, and therefore GRANTS Defendants’ unopposed request.
but do not assume the truth of the article’s contents.”). The
Court therefore takes judicial notice of the fact that VRT NWS     See, e.g.,    Opperman v. Path, Inc., 84 F. Supp. 3d 962,
published each of the allegations contained in the article, but    976 (N.D. Cal. 2015) (collecting cases in which courts
not of the truth of those allegations. As Defendants do not ask    have taken judicial notice of publicly available policies and
the Court to treat the contents of the article as true—indeed,     agreements). The Court notes, however, that its judicial notice
they dispute its truth—the Court need not reach the issue of       does not establish that these documents are “valid or binding
incorporation by reference. The request for judicial notice is     contracts.”    Datel Holdings, 712 F. Supp. 2d at 984.
GRANTED, with the caveats just described.

 *5 Defendants similarly ask the Court to consider Exhibit B       IV. DISCUSSION
—the Google blog post referenced in the Consolidated FAC,          Defendants move to dismiss all the claims in the Consolidated
see Consol. FAC ¶ 39—as incorporated by reference or as a          FAC; Plaintiffs, of course, oppose the motion. Because the
judicially-noticeable website. Mot. at 2-3; ECF 56-1, Ex. B.       legal requirements for each claim differ substantially, the
Again, Defendants do not ask the Court to treat the contents       Court considers the sufficiency of Plaintiffs’ allegations as to
of the blog post as true. Thus, as with the VRT NWS article,       each set of claims seriatim.
the Court takes judicial notice of the blog post for the fact
that Google made the statements it contains, but not for the
truth of those statements. The request for judicial notice is        A. Count 1: Federal Wiretap Act
GRANTED as stated; the Court need not decide whether the           The Federal Wiretap Act (“Wiretap Act”),           18 U.S.C.
blog post was incorporated by reference.                           §§ 2510–2520, “is designed to prohibit ‘all wiretapping
                                                                   and electronic surveillance by persons other than duly
Exhibits C and D are copies of Defendants’ Terms of Service        authorized law enforcement officials engaged in investigation
(“TOS”) and Privacy Policy, respectively. ECF 56-1, Ex. C          of specified types of major crimes.’ ” Greenfield v. Kootenai
(Google Terms of Service), Ex. D (Privacy Policy). These           County, 752 F.2d 1387, 1388 (9th Cir. 1985) (quoting S.
documents “form the basis” for Plaintiffs’ claims for breach       Rep. No. 1097, 90th Cong., 2d Sess.). In Count 1 of the
of contract (Count 7) and breach of express warranty (Count        Consolidated FAC, Plaintiffs allege that the Defendants


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
                Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 8 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


                                                                    v. Christensen, 828 F.3d 763, 774 (9th Cir. 2015); accord
violated    18 U.S.C. § 2511(1)(a), which makes it unlawful
for a person to “intentionally intercept[ ], endeavor[ ]               In re Pharmatrak, Inc., 329 F.3d 9, 23 (1st Cir. 2003) (“An
to intercept, or procure[ ] any other person to intercept           act is not intentional if it is the product of inadvertence or
or endeavor to intercept, any wire, oral, or electronic             mistake.”). Although inadvertent interceptions are plainly not
                                                                    actionable, several courts have rejected a defendant’s claim
communication.”       Id. § 2511(1)(a); see Consol. FAC
                                                                    that the interception was inadvertent where the defendant was
¶¶ 88-91. The Wiretap Act also imposes liability on any
                                                                    aware it was occurring. The case most similar to this one is
person who “intentionally discloses” to “any other person
the contents of any wire, oral, or electronic communication,”          Backhaut v. Apple, Inc., 74 F. Supp. 3d 1033 (N.D. Cal.
or “intentionally uses” the “contents of any wire, oral or          2014), in which the court allowed a Wiretap Act claim to
electronic communication” while “knowing or having reason           proceed despite Apple’s contention that it had “mistakenly”
to know that the information was obtained through the
                                                                    intercepted the messages at issue.       Id. at 1044. The court
[unlawful] interception,”     id. § 2511(1)(c)-(d); Plaintiffs      held that Plaintiffs’ allegations that Apple knowingly allowed
allege that Defendants also violate this provision. See Consol.     the defect to recur and “even charged consumers $19 to ‘fix’
FAC ¶¶ 92-95                                                        the problem” were sufficient to “foreclose[ ] the possibility
                                                                    that Apple’s actions were the product of inadvertence or
 *6 Defendants contend that Plaintiffs have failed to               mistake.” Id. This reasoning is consistent with that of courts
adequately plead either of their theories because (1) Plaintiffs
                                                                    outside this Circuit. See   Abraham v. Cty. of Greenville,
have not shown that any interception was “intentional” rather
                                                                    S.C., 237 F.3d 386, 392 (4th Cir. 2001) (upholding a jury’s
than inadvertent, (2) Plaintiffs have not identified any specific
“oral communications” that were allegedly intercepted, (3)          finding of intent under   § 2511 based on evidence that the
Defendants’ conduct falls within the “ordinary course of            County knew it “might be inadvertently eavesdropping” on
business exception,” and (4) Plaintiffs have not shown that         judges’ conversations using a recording system intended only
Defendants used or disclosed information they knew to be            for “administrative personnel and the guards in the jail” yet
unlawfully obtained. Mot. at 4-8. The Court addresses each          never informed the judges); Anderson v. City of Columbus,
argument below.                                                     Georgia, 374 F. Supp. 2d 1240, 1247 (M.D. Ga. 2005)
                                                                    (denying summary judgment on the issue of intent under §
                                                                    2511 because “evidence exists that Turner was aware of the
                i. “Intentional” Interception                       glitch in the recording system when the headsets were used.
                                                                    Therefore, a reasonable jury could conclude that Turner knew
As the text of the statute makes clear, the Wiretap Act
                                                                    that the system would record Plaintiff, and she intentionally
prohibits only interception that is “intentional, as opposed
                                                                    failed to tell Plaintiff how to prevent the recording”).
to inadvertent.”      Sunbelt Rentals, Inc. v. Victor, 43 F.
Supp. 3d 1026, 1030 (N.D. Cal. 2014) (citing        Sanders v.      The Court agrees with Plaintiffs and these various courts
Robert Bosch Corp., 38 F.3d 736, 742–43 (4th Cir. 1994)).           that interceptions may be considered intentional where a
Defendants emphasize that Plaintiffs’ claim is based only on        defendant is aware of the defect causing interception and
“false accepts,” which Defendants maintain are definitionally       takes no remedial action. And indeed, the Consolidated FAC
inadvertent rather than intentional. Mot. at 4-5. That is, false    alleges that Defendants are aware of false accepts and the
accepts are a defect rather than an intended feature of the         recordings they cause to be made, yet have not fixed the
Google Assistant. Id. Plaintiffs respond that Defendants’           problem. See Consol. FAC ¶¶ 38-39. At the same time, the
knowledge of the defect combined with its failure to remedy         Court finds persuasive Defendants’ argument that some de
it or to destroy the recordings suffice to make its conduct         minimis error rate in the Google Assistant may be tolerated
“intentional” under the statute. ECF 58 (“Opp.”).                   without exposing them to liability; after all, even the human
                                                                    ear misinterprets words and sounds at times. For that reason,
                                                                    the degree of error will likely be material to the ultimate
The intent requirement under        § 2511 requires the             factual determination of whether Defendants’ conduct was
interception to have been “purposeful[ ] and deliberate[ ]”         intentional. At the motion to dismiss stage, however—
and not “a result of accident or mistake.”        United States



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 9 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


construing the allegations in Plaintiffs’ favor—the Court will     these conversations were subject to a reasonable expectation
not assume that the rate of false accepts is de minimus.           of privacy, VRT NWS’s description of these conversations
                                                                   as including “bedroom conversations, conversations between
 *7 Besides, Plaintiffs’ objection is not only to Defendants’      parents and their children,” and “professional phone calls
failure to prevent recordings caused false accepts—which           containing lots of private information.” Id. But Plaintiffs do
may be a tall order—but also to Defendants’ failure to destroy     not allege that any of these 153 recordings covered Plaintiffs’
the audio recordings produced by false accepts. Plaintiffs         communications rather than the communications of unnamed
allege that Defendants persist in using the recordings for         third parties. Hence, these allegations do not suffice to show
personalized advertising or to improve the functionality of        that Plaintiffs’ own oral communications were intercepted,
the Google Assistant, even after they become aware of their
                                                                   which they must do. See        Lewis v. Casey, 518 U.S. 343,
provenance. FAC ¶¶ 38-39. That Defendants allegedly do not
                                                                   357 (1996) (“[N]amed plaintiffs who represent a class must
destroy the audio recordings further supports an inference that
                                                                   allege and show that they personally have been injured, not
the interception is “intentional.”
                                                                   that injury has been suffered by other, unidentified members
                                                                   of the class to which they belong and which they purport to
The Court therefore rejects Defendants’ argument that
                                                                   represent.”) (internal quotations omitted).
Plaintiffs have not adequately pleaded “intentional”
interception. To be clear, the Court does not hold that inaction
                                                                   As for the allegations regarding the Named Plaintiffs
in the face of a known design defect necessarily makes an
                                                                   themselves, the Court finds these to be too vague. See
interception “intentional” under the Wiretap Act—only that
                                                                   Consol. FAC ¶¶ 51-53. At the outset, the Court rejects
the facts alleged here are sufficient to survive a motion to
                                                                   Defendants’ suggestion that Plaintiffs must identify specific
dismiss.
                                                                   communications that Plaintiffs reasonably believed to be
                                                                   private and that were wrongly recorded. The Court is not
                                                                   convinced that Plaintiffs are required to produce such details
                ii. “Oral Communications”                          at the pleading stage, prior to discovery. At the motion
                                                                   hearing, Defendants represented that through their accounts,
Defendants’ second argument for dismissal concerns the             users can view all their past conversations with the Google
requirement that a plaintiff show interception of a                Assistant, including false accepts. If that is the case, Plaintiffs
“wire, oral, or electronic communication.”        18 U.S.C.        are advised to avail themselves of that information. But
§ 2511(a)(1). Defendants argue that Plaintiffs’ claim,             the Court believes it would be enough for Plaintiffs to
despite being premised on the alleged interception of              show that they frequently have oral communications near
“oral communications,” has failed “to identify a single            their respective Google Assistant Enabled Devices under
oral communication that they contend was intercepted.”             circumstances giving rise to a reasonable expectation of
Mot. at 5-6. Moreover, the Wiretap Act defines “oral               privacy. That, coupled with the allegations that false accepts
communication” as “any oral communication uttered by a             routinely occur, would support an inference that Plaintiffs had
person exhibiting an expectation that such communication           private conversations intercepted.
is not subject to interception under circumstances justifying
                                                                    *8 In their Opposition, Plaintiffs maintain that they
such expectation,” 18 U.S.C. § 2510(2); i.e., an oral
                                                                   have done this. Opp. at 6. Not so. The Consolidated
communication in which the speaker had a “reasonable
                                                                   FAC contains insufficient detail regarding the particular
expectation of privacy,”    United States v. McIntyre, 582         circumstances under which Plaintiffs used their Google
F.2d 1221, 1223 (9th Cir. 1978). Defendants therefore              Assistant Enabled Devices. The Consolidated FAC merely
assert that Plaintiffs must not only identify intercepted          alleges that Plaintiffs’ conversations were “confidential”
oral communications, they must also show that those                without alleging any facts regarding the participants in
communications were subject to a reasonable expectation of         the conversations, the locations of the conversations, or
privacy. Mot. at 5-6.
                                                                   examples of content from the conversations. Cf.          In re
                                                                   Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1041 (N.D. Cal.
In response, Plaintiffs point first to the 153 recordings due
                                                                   2014) (finding plaintiffs’ allegations that their emails were
to false accepts that VRT NWS discovered in the course of
                                                                   “private” to be “fatally conclusory”). Nor does the bare
reporting its 2019 news piece. Consol. FAC § 36. To show that


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
                Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 10 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


allegation that each Named Plaintiff “interacted with” their       telegraph instrument, equipment or facility, or any component
device “repeatedly” establish that those devices necessarily       thereof ... being used by a provider of wire or electronic
picked up private conversations, or that any expectation of        communication service in the ordinary course of business.”
privacy was reasonable. Cf. Sunbelt Rentals, Inc. v. Victor,          Id. § 2510(5)(a)(ii); the “ordinary course of business”
43 F. Supp. 3d 1026, 1035 (N.D. Cal. 2014) (“[T]here is no         exception refers to this carve-out.
legally protected privacy interest and reasonable expectation
of privacy in electronic messages, in general. Rather, a           Defendants claim that their alleged conduct falls within the
privacy interest can exist, if at all, only with respect to        ordinary course of business exception because “the Assistant
the content of those communications.”) (internal quotations        cannot operate unless it records and transmits audio to
omitted).                                                          Google.” Mot. at 7. They further assert that any false accepts
                                                                   are “incidental to” the necessary transmissions. Id. (citing
This problem is especially glaring for Plaintiffs Kumandan,
                                                                      In re Google Inc. Gmail Litig., No. 13-MD-02430-LHK,
Galvan, and E.G., who allegedly interacted with smartphones.
                                                                   2013 WL 5423918 (N.D. Cal. Sept. 26, 2013)).
After all, smartphones are by their nature mobile and are
frequently used in public places. The allegations as to
                                                                   In response, Plaintiffs contend that Defendants are not a
Plaintiffs Spurr and B.S. also fall short. Though they allegedly
                                                                   provider of “electronic communication service” (“ECS”) as
interacted with a Google Home device—which presumably
                                                                   required for the exception to apply. Opp. at 7 (quoting
is less mobile—Plaintiffs make no allegations as to where
the Google Home device was located and how Plaintiffs                 18 U.S.C. § 2510(5)(a)(ii)). The Wiretap Act defines
used it. Consol. FAC ¶ 51. Under these circumstances, the          “electronic communication service” as “any service which
Court cannot infer that the Plaintiffs themselves had “oral        provides to users thereof the ability to send or receive wire
communications” intercepted, as necessary under the Wiretap        or electronic communications.”    18 U.S.C. § 2510(15). Of
Act.                                                               relevance here, “oral communications” are distinct from both
                                                                   “wire communications” and “electronic communications”
Accordingly, the Court must GRANT Defendants’ motion to
dismiss. That dismissal is with LEAVE TO AMEND, as leave           under the Wiretap Act. See      18 U.S.C. §§ 2510(1),      (2),
ordinarily must be granted in this Circuit and Defendants             (12);     Siripongs v. Calderon, 35 F.3d 1308, 1320 (9th
have articulated no reason it should not be. See Eminence          Cir. 1994) (treating the intercepted communication as an
Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.        “oral communication” because police “acquired only what
                                                                   they recorded Siripongs saying into the mouthpiece, not
2003) (citing    Foman v. Davis, 371 U.S. 178, 182 (1962)).        what was transmitted over the wire”). Plaintiffs maintain
                                                                   that Defendants “cannot be considered” an ECS provider
                                                                   “in the instance when it is recording Plaintiffs’ private oral
        iii. Ordinary Course of Business Exception                 communication” because oral communications are not “wire
                                                                   or electronic communications.” Opp. at 7.
Although the Court must dismiss the Wiretap Act claim for
failure to adequately plead “oral communications,” the Court        *9 Plaintiffs misunderstand Defendants’ argument,
proceeds to address Defendants’ other proposed grounds for         however. The “wire or electronic communication service”
dismissal. The next of these is Defendants’ contention that the    that the Google Assistant purports to provide is the
“ordinary course of business exception” inoculates its alleged     transmission of valid commands from the user to Defendants’
interceptions here. The Wiretap Act defines “intercept” as         servers, which carry out the commands. These commands
“the aural or other acquisition of the contents of any wire,       arguably constitute “electronic communications,” which
electronic, or oral communication through the use of any           “means any transfer of signs, signals, writing, images, sounds,
electronic, mechanical, or other device.”   18 U.S.C. §            data, or intelligence of any nature transmitted in whole or
2510(4). In other words, there is no illegal interception          in part by a wire, radio, electromagnetic, photoelectronic
                                                                   or photooptical system that affects interstate or foreign
without the use of a “device.” Accord        In re Yahoo Mail
Litig., 7 F. Supp. 3d at 1026. The Wiretap Act then goes on        commerce.”     18 U.S.C. § 2510(12). In simple terms—and
to carve out from its definition of “device” “any telephone or     as described in the Consolidated FAC, see id. ¶ 24—the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 11 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


Google Assistant translates a user’s verbal command (e.g.,          subject to dismissal on the basis of the ordinary course of
“Hey Google, what is the weather forecast?”) into electronic        business exception.
signals and then transmits those signals to the recipient, the
relevant Google server. The Google Assistant could thus be
seen as providing an electronic communication service. 1                                iv. Use or Disclosure

1                                                                   Plaintiffs’ Wiretap Act claim also asserts the theory that
        Defendants point out that Plaintiffs allege in the
                                                                    Defendants “used” and “disclosed” unlawfully intercepted
        Consolidated FAC that the Google Assistant is
        an “electronic communication service” within the            information, which is itself unlawful under       18 U.S.C. §§
        meaning of the SCA,            18 U.S.C. § 2702(a).         2511(1)(c)-(d). See generally      Noel v. Hall, 568 F.3d 743,
        Consol. FAC ¶ 112. Although true, this allegation           749 (9th Cir. 2009). Of relevance to this claim, Plaintiffs
        is not dispositive. First of all, Plaintiffs are entitled   allege that Defendants used the unlawfully created audio
        to plead claims in the alternative: Plaintiffs may          recordings to personalize advertising and to improve the
        have pleaded that SCA claim in the event the                voice recognition capabilities of the Google Assistant. See
        Wiretap Act claim was found to be precluded by              Consol. FAC ¶¶ 41, 95. Plaintiffs further allege that, in
        the ordinary course of business exception. Besides,         order to accomplish the latter, Defendants disclosed the audio
        the Court is not required to accept the purely legal        recordings to third party subcontractors. Id. ¶¶ 35-39.
        conclusion offered by the allegation.
Nevertheless, the Court need not conclusively decide the            Defendants move to dismiss this theory on two grounds.
merits of this issue, which has not been treated in any             First, they correctly point out that liability for disclosure or
depth by the parties. Even assuming the Google Assistant is         use is contingent on the original interception being unlawful.
an electronic communication service provider, the ordinary             Noel, 568 F.3d at 751; see Mot. at 8. Because the Court has
course of business exception does not preclude Plaintiffs’          just determined that Plaintiffs have not adequately pleaded
Wiretap Act claims.                                                 the unlawfulness of the interceptions, their use or disclosure
                                                                    claim likewise fails.
As Defendants themselves acknowledge, “the ordinary course
of business exception ... offers protection from liability          *10     Defendants’     second    argument     implicates   the
only where an electronic communication service provider’s
                                                                    requirement under     §§ 2511(1)(c)-(d) that a defendant
interception facilitates the transmission of the communication
                                                                    “know[ ] or hav[e] reason to know that the information was
at issue or is incidental to the transmission of such
                                                                    obtained through” an interception that violates the Wiretap
communication.” In re Google Inc. Gmail Litig., 2013 WL
                                                                    Act.      18 U.S.C. §§ 2511(1)(c)-(d). Defendants maintain
5423918, at *8. False accepts certainly do not “facilitate”
                                                                    that Plaintiffs “have not and cannot allege that Google knew
the functioning of the Google Assistant; they are, in both
                                                                    that the information allegedly disclosed or used came from
parties’ views, produced by the malfunctioning of the Google
                                                                    an intercepted communication (rather than a communication
Assistant. The question becomes, then, whether false accepts
                                                                    intended for the Assistant) or that such interception was
are so unavoidable that they could fairly be considered
                                                                    prohibited by the Wiretap Act.” Mot. at 8. The argument
“incidental to” the Google Assistant’s ordinary functioning.
                                                                    appears to be that Defendants reasonably believed each audio
But as noted earlier, the degree to which that false accepts are
                                                                    recording to be the result of a legitimate command at the time
unavoidable is a factual issue, unsuited for resolution at the
                                                                    when it sent the recording to a third party for analysis or used
pleading stage. See       Khoja, 899 F.3d at 1003. Moreover,        it to customize advertising.
the Court is not aware of any cases applying the exception to
interceptions that are allegedly the product of a defect. Hence,    To be sure, Defendants may mount a defense based on
even if Defendants are providers of electronic communication        this argument. But Plaintiffs have specifically pleaded that
services, there is a question of fact as to whether false accepts   “even after Google discovers that it has wrongly recorded
are “incidental to” the transmission of legitimate commands         a conversation, it nonetheless keeps and analyzes the
by the Google Assistant. Plaintiffs’ Wiretap Act claim is not       recording.” Consol. FAC ¶ 38. In other words, Plaintiffs allege
                                                                    that Defendants knew each recording was the product of an



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
              Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 12 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


unauthorized interception at the time of their alleged use and
                                                                     § 2702(a). Consol. FAC ¶¶ 117-124. In their motion
disclosure. The Court must construe this allegation to be true
                                                                  to dismiss, Defendants argue that “Plaintiffs cannot state a
at the motion to dismiss stage, despite Defendants’ assertion
                                                                  claim under either provision.” The Court disagrees: Although
to the contrary. Accordingly, the Court will dismiss the “use”
                                                                  Plaintiffs have not pleaded a claim for unlawful access, Count
or “disclosure” theory, but not on the ground that Defendants
                                                                  2 may proceed based on a theory of unlawful disclosure.
lacked knowledge of the antecedent interception.


  B. Count 2: Stored Communications Act                                 i. Unlawful Access under 18 U.S.C. § 2701(a)
Count 2 alleges violations of the Stored Communications
Act (“SCA”). As the Ninth Circuit has explained, the SCA          To make out a claim under either subsection of 18 U.S.C.
                                                                  § 2701(a), Plaintiffs must show that Defendants “(1) gained
is modeled off the common law of trespass.         Theofel v.
                                                                  unauthorized access to a ‘facility’ where it (2) accessed an
Farey-Jones, 359 F.3d 1066, 1072–73 (9th Cir. 2004). “Just
as trespass protects those who rent space from a commercial       electronic communication in ‘electronic storage.’ ”    In re
storage facility to hold sensitive documents, the Act protects    Facebook, Inc. Internet Tracking Litig., No. 17-17486, 2020
users whose electronic communications are in electronic           WL 1807978, at *13 (9th Cir. Apr. 9, 2020). The SCA defines
storage with an ISP or other electronic communications            “electronic storage” as
facility.” Id. (internal quotations and citations omitted).
                                                                     *11 (A) any temporary, intermediate storage of a wire
Thus, the SCA forbids making unlawful access to a stored
                                                                    or electronic communication incidental to the electronic
communication, imposing liability on any person or entity
                                                                    transmission thereof; and
who:
                                                                    (B) any storage of such communication by an electronic
  (1) intentionally accesses without authorization a facility
                                                                    communication service for purposes of backup protection
  through which an electronic communication service is
                                                                    of such communication;
  provided; or

  (2) intentionally exceeds an authorization to access that       18 U.S.C. §§ 2711(1),       2510(17). The SCA does not,
  facility;                                                       however, provide a statutory definition of “facility,” which is

  and thereby obtains, alters, or prevents authorized access to   a separate element of an SCA claim. See     In re Facebook,
  a wire or electronic communication while it is in electronic    2020 WL 1807978, at *13, *14 n.10. Nor has the Ninth Circuit
  storage in such system shall be punished as provided in         provided much guidance on interpreting the term.
  subsection (b) of this section.
                                                                  In their motion to dismiss, Defendants argue that a facility
18 U.S.C. § 2701(a).                                              must be “physical means or equipment,” such as a server. Mot.
                                                                  at 9 (quoting       Council on Am.-Islamic Relations Action
Subsection (c) goes on to state that subsection (a) does not
                                                                  Network, Inc. v. Gaubatz, 793 F. Supp. 2d 311, 335 (D.D.C.
apply “to conduct authorized” “(1) by the person or entity
                                                                  2011)). Defendants believe that Plaintiffs have failed to
providing a wire or electronic communications service; [or]
                                                                  identify a qualifying “facility” providing “electronic storage”
(2) by a user of that service with respect to a communication
                                                                  that has allegedly been accessed. See Mot at 9; Reply at 5.
of or intended for that user.” 18 U.S.C. § 2701(c)(1); accord
                                                                  The Consolidated FAC indicates that the Google Assistant
    Crowley v. CyberSource Corp., 166 F. Supp. 2d 1263, 1271      “is the facility through which Google provides an electronic
(N.D. Cal. 2001). However, an ECS provider still “shall not       service.” Consol. FAC ¶ 115. In their Opposition brief,
knowingly divulge to any person or entity the contents of a       Plaintiffs reiterate that the Google Assistant is a “facility”
communication while in electronic storage by that service”;       within the meaning of the SCA, see Opp. at 9; Plaintiffs
if it does so, it is liable for unlawful disclosure of customer   also offer another possible “facility”: Defendants’ “remote
                                                                  servers,” see id. (citing Consol. FAC ¶¶ 43, 93). Defendants
communications under     § 2702(a).     18 U.S.C. § 2702(a)
                                                                  maintain that neither qualifies. See Mot at 9; Reply at 5.
(1). The Consolidated FAC asserts claims for unlawful access
pursuant to § 2701(a) and unlawful disclosure pursuant to



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            9
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 13 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


Turning first to whether the Google Assistant is a “facility,”       service is provided.” 18 U.S.C. § 2701(a)(1). As the Fifth
the Court notes that Plaintiffs have not been consistent or          Circuit put it, “[t]he relevant ‘facilities’ that the SCA is
precise as to what they mean by the “Google Assistant.”              designed to protect are not computers that enable the use of
For clarity, the Court uses “Google Assistant” to refer              an electronic communication service, but instead are facilities
to the virtual assistant software and not the Google                 that are operated by electronic communication service
Assistant Enabled Device onto which it may be pre-                   providers and used to store and maintain electronic storage.”
installed or downloaded. See Consol. FAC ¶¶ 21, 112.
                                                                         Garcia v. City of Laredo, Tex., 702 F.3d 788, 792 (5th
Without adopting Defendants’ definition of “facility” as
                                                                     Cir. 2012) (emphasis in original) (holding that plaintiff’s cell
“physical” equipment, the Court is skeptical that software
                                                                     phone was not a “facility”). An individual’s personal device
could properly be considered a facility. Regardless whether a
                                                                     “does not provide an electronic communication service just
facility is necessarily “physical,” it indisputably must provide
                                                                     because the device enables use of electronic communication
“electronic storage.” It is not alleged that the Google Assistant
                                                                     services,” id. (emphasis in original); rather, that device is, in
itself—which, as a “computer program,” is comprised of lines
                                                                     every practical sense, the “user.” Moreover, as another court
of code—provides electronic storage of any kind. See Consol.
                                                                     in this district pointed out, a contrary reading would “render
FAC ¶ 21. Rather, the Consolidated FAC states that a Google
                                                                     other parts of the statute illogical,” such as the provision
Assistant Enabled Device’s RAM stores the snippets of audio
                                                                     at 18 U.S.C. § 2701(c)(1) permitting an ECS provider to
that are continuously being analyzed by the Google Assistant.
See id. ¶ 23.                                                        authorize access to the facility.  In re iPhone Application
                                                                     Litig., 844 F. Supp. 2d at 1058 (“It would certainly seem
It is perhaps unsurprising, then, that Plaintiffs do not attempt     odd that the provider of a communication service could grant
to argue that the Google Assistant software is a “facility”          access to one’s home computer to third parties, but that would
in their Opposition brief; they assert instead that their            be the result of plaintiff’s argument.”); see also        In re
devices’ RAM constitutes the facility from which their               Google, 806 F.3d at 147 (“And this is consistent with the Act’s
communications were accessed “while they were temporarily            purpose: home computers are already protected by the Fourth
stored” there. Opp. at 9. Defendants object that a user’s            Amendment, so statutory protections are not needed.”).
personal device cannot be a “facility” under the SCA. It is true
that courts in this Circuit and others have interpreted “facility”   Thus, the weight of authority supports Defendants’ position.
to exclude users’ personal devices. See, e.g.,  In re Google         Plaintiffs, meanwhile, have failed even to respond, let alone
Inc. Cookie Placement Consumer Privacy Litig., 806 F.3d              show that the Google Assistant Enabled Devices at issue
125, 147-48 (3d Cir. 2015); In re Facebook Internet Tracking         are factually distinct from the above situations. Under these
                                                                     circumstances, the Court does not believe Plaintiffs’ current
Litig., 263 F. Supp. 3d 836, 845 (N.D. Cal. 2017), aff'd,    956
                                                                     allegations permit an inference that their personal Google
F.3d 589 (9th Cir. 2020);     In re iPhone Application Litig.,       Assistant Enabled Devices constitute “facilities.”
844 F. Supp. 2d 1040, 1057-58 (N.D. Cal. 2012); Freedom
Banc Mortg. Servs., Inc. v. O’Harra, No. 2:11–cv–01073,              Plaintiffs also argue that “Google’s remote servers” constitute
2012 WL 3862209, at *9 (S.D. Ohio Sept. 5, 2012). Even the           the requisite facilities. Opp. at 9. But of course, Defendants
Ninth Circuit has alluded to the SCA as “cover[ing] access to        have authorization to access their own servers. See 18
electronic information stored in third party computers.” In          U.S.C. § 2701(c)(1); accord       In re Yahoo Mail Litig., 7
re Zynga Privacy Litig., 750 F.3d 1098, 1104 (9th Cir. 2014);        F. Supp. 3d at 1026–27 (“The SCA grants immunity to 18
                                                                     U.S.C. § 2701(a) claims to electronic communication service
see also     Theofel, 359 F.3d at 1072–73 (“Just as trespass
                                                                     providers ... for accessing content on their own servers.”);
protects those who rent space from a commercial storage
facility to hold sensitive documents, the Act protects users            In re Google, Inc. Privacy Policy Litig., No. C–12–
whose electronic communications are in electronic storage            01382–PSG, 2013 WL 6248499, at *12 (N.D. Cal. Dec.
with an ISP or other electronic communications facility.”)           3, 2013) (“Whatever the propriety of Google's actions, it
(internal quotations and citation omitted).                          plainly authorized actions that it took itself.”). Hence, though
                                                                     the servers are indisputably “facilities,” there cannot have
 *12 These courts have focused on the requirement that the           been “unauthorized access” by Defendants. Any claim that
facility be one “through which an electronic communication           Defendants improperly “process[ed]” or “disseminat[ed]”



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 14 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


Plaintiffs’ communications, Mot. at 10, is properly brought        “subcontractors” that Defendants may have used by agreeing
                                                                   to Defendants’ Privacy Policy. Mot. at 10-11. Plaintiffs
under     18 U.S.C. § 2702(a), as assessed below.
                                                                   acknowledge that they are bound by the Privacy Policy,
                                                                   which forms the basis for their breach of contract and breach
Because Plaintiffs have not pleaded unauthorized access to a
                                                                   of express warranty claims. See Consol. FAC ¶¶ 2, 192,
“facility” within the meaning of the SCA, their SCA claim
                                                                   210. The question then becomes whether the Privacy Policy
under § 2701(a) is DISMISSED. Although the Court is
                                                                   adequately indicated to users that Defendants would engage
skeptical that Plaintiffs will be able to articulate yet another
                                                                   in the disclosures at issue, such that users could fairly be
theory of unlawful access to an electronic storage “facility”,
                                                                   said to have “agreed” to these disclosures. In re Facebook,
the Court will nonetheless grant LEAVE TO AMEND.
                                                                   Inc., Consumer Privacy User Profile Litig., 402 F. Supp. 3d
                                                                   767, 789 (N.D. Cal. 2019). The Court considers this question
                                                                   “objectively, from the perspective of a reasonable ... user.” Id.
  ii. Unlawful Disclosure under        18 U.S.C. § 2702(a)
                                                                    *13 The Privacy Policy, of which the Court has taken
Next, turning to Plaintiffs’ claim for unlawful disclosure         judicial notice, see infra Part III, contains a section entitled
                                                                   “When Google shares your information.” ECF 56-1 at
   18 U.S.C. § 2702(a), Plaintiffs allege that Defendants
                                                                   30. That section states, “We do not share your personal
did not have authorization to disclose any audio recordings
                                                                   information with companies, organizations, or individuals
or transcripts resulting from false accepts, but nonetheless
                                                                   outside of Google except in the following cases.” ECF 56-1
did so “for analysis or other purposes, including improving
                                                                   at 30. It then goes on to state that one of these instances is “for
the functionality of Google Assistant for Google’s own
                                                                   external processing”:
financial benefit and targeting personalized advertising to
users.” Consol. FAC ¶ 122.

First, to the extent Plaintiffs assert a claim based on                         We provide personal information
Defendants’ use of audio or transcripts to “target[ ]                           to our affiliates and other trusted
personalized advertising to users,” the Court agrees with                       businesses or persons to process it for
Defendants that this claim fails. There are no allegations in                   us, based on our instructions and in
the Consolidated FAC suggesting that Defendants disclose                        compliance with our Privacy Policy
any information to “third parties” to accomplish this purpose.                  and other appropriate confidentiality
Defendants’ own use of Plaintiffs’ data for advertising                         and security measures. For example,
purposes does not constitute an unlawful “disclosure.” The                      we use service providers to help us
Court therefore DISMISSES WITH LEAVE TO AMEND                                   with customer support.
any claim based on targeted advertising.

On the other hand, the Consolidated FAC does contain               Id. at 31.
allegations of disclosure to third parties for the purpose
of improving the Google Assistant’s voice recognition              Plaintiffs contend that this provision is too general to
functionality; these third parties are the “subcontractors”        conclusively establish consent, and the Court agrees. See
Defendants allegedly use to perform the relevant analysis.         Opp. at 11. The Privacy Policy says nothing about the types
See Consol. FAC ¶¶ 35, 39. Defendants move to dismiss              of information that Defendants might send to “affiliates
this claim on the ground that any disclosure was consented         and other trusted business or persons” for “processing.”
                                                                   Critically, moreover, the Privacy Policy does not indicate that
to by Plaintiffs. Mot. at 10. As relevant here,      § 2702(b)
                                                                   such “processing” might involve human reviewers listening
(3) permits an ECS provider to divulge the contents of a
                                                                   to the audio. Under these circumstances, the Court cannot
communication “with the lawful consent of the originator or
                                                                   say that a reasonable user reading the Privacy Policy must
an addressee or intended recipient of such communication,
                                                                   have understood it to cover the disclosures alleged in the
or the subscriber in the case of remote computer service.”
                                                                   Consolidated FAC. As the party seeking the benefit of
Defendants say that Plaintiffs (the originator of the purported
                                                                   an exception, Defendants have the burden to establish the
communications) explicitly consented to any disclosure to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
              Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 15 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


                                                                              check features      used    across   our
existence of consent. See     In re Yahoo Mail Litig., 7 F.
                                                                              services.
Supp. 3d at 1028. It also bears repeating that, at the motion
to dismiss stage, the Court must give Plaintiffs the benefit
of all reasonable inferences. Where, as here, “the contract
language at issue is reasonably susceptible to more than one      ECF 56-1 at 24. However, this provision comes in a different
interpretation, with one of those interpretations suggesting      section of the Privacy Policy, entitled “Why Google collects
consent and another belying it, the Court cannot decide the       data.” A reasonable user cannot be expected to connect the
consent issue in [Defendants’] favor.” In re Facebook, Inc.,      two sections and anticipate that Defendants may use “external
Consumer Privacy User Profile Litig., 402 F. Supp. 3d at 789.     processing” for any purpose for which Defendants collect
                                                                  data. Put another way, although users may have consented
Other courts in this district have come to the same conclusion    to Google’s collection of their data to “to improve the
when evaluating similarly vague language. In particular, the      functionality of the Assistant,” Mot. at 11 (quoting Consol.
instant terms bear a close resemblance to those in Campbell       FAC ¶ 122), that consent does not reasonably extend to
v. Facebook Inc., 77 F. Supp. 3d 836 (N.D. Cal. 2014).            disclosure of data. The Court DENIES Defendants’ motion to
There, Facebook’s counsel argued that their disclosure “that      dismiss the    § 2702(a) claim on the ground that Plaintiffs’
Facebook ‘may use the information we received about you’          consented to any disclosures.
for ‘data analysis.’ ” Id. at 847. The court held, however,
that “this disclosure is not specific enough to establish that    Defendants assert an additional reason for dismissal in
users expressly consented to the scanning of the content of       a footnote: They maintain that their subcontractors are
their messages ... for alleged use in targeted advertising.”
                                                                  “employees or agents” and not “third parties” under           §
Id.; see also id. at 848 (“[A]ny consent with respect to
                                                                  2702(a). See Mot. at 10-11 n.3. The Court rejects this
the processing and sending of messages itself does not
                                                                  argument, which is hardly even developed. That the putative
necessarily constitute consent to the specific practice alleged
                                                                  third parties here are referred to as “subcontractors” does
in this case—that is, the scanning of message content for use
                                                                  not, by itself, defeat Plaintiffs’ claim. After all, whether an
in targeted advertising.”). The court in In re Facebook, Inc.,
                                                                  entity is a “third party” within the meaning of the statute
Consumer Privacy User Profile Litigation made a similar
                                                                  is a factual question, interrogating the relationship between
point: “Although Facebook points to a section in its Data Use
                                                                  the entity and the provider. Moreover, the relevant facts are
Policy entitled ‘Service Providers’ which says ‘we give your
                                                                  likely unavailable to Plaintiffs prior to discovery. Construing
information to the people and companies that help us provide,
                                                                  the allegations in Plaintiffs’ favor, the Court finds that the
understand, and improve the services we offer,’ that statement
                                                                  “subcontractors” may be third parties, which suffices at the
does not come close to disclosing the massive information-
                                                                  motion to dismiss stage. Defendants’ motion to dismiss for
sharing program with business partners that the plaintiffs
                                                                  failure to plead that subcontractors are “third parties” is
allege in the complaint.” 402 F. Supp. 3d at 792. So too here.
                                                                  DENIED.
In an effort to supplement the Privacy Policy’s notice
                                                                  In sum, the Court finds that Plaintiffs have adequately pleaded
regarding information sharing, Defendants highlight another
provision in the Privacy Policy:                                  a claim for unlawful disclosure under 18 U.S.C. § 2702(a)
                                                                  based on Defendants’ disclosure of audio and transcripts to
                                                                  subcontractors for analysis “to improve the functionality” of
             *14 We also use your information                     the Google Assistant.
            to ensure our services are working as
            intended, such as tracking outages or
                                                                     C. Counts 3 and 4: California Invasion of Privacy Act
            troubleshooting issues that you report
                                                                  Counts 3 and 4 of the Consolidated FAC assert violations of
            to us. And we use your information
                                                                  the California Invasion of Privacy Act (“CIPA”), Cal. Penal
            to make improvements to our services
                                                                  Code §§ 630, et seq. Consol. FAC ¶¶ 127-146. The CIPA
            —for example, understanding which
                                                                  is the California state law analogue to the federal Wiretap
            search terms are most frequently
                                                                  Act, enacted in 1967 in response to “advances in science and
            misspelled helps us improve spell-
                                                                  technology [that] have led to the development of new devices



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           12
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 16 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


and techniques for the purpose of eavesdropping upon private
                                                                     3d 187, 192 (1978); accord       In re Google Inc., No. 13-
communications.” Cal. Penal Code § 630; see Campbell v.
                                                                     MD-02430-LHK, 2013 WL 5423918, at *15 (N.D. Cal.
Facebook Inc., 77 F. Supp. 3d 836, 848 (N.D. Cal. 2014).
                                                                     Sept. 26, 2013). Count 3 purports to allege violations of
Two provisions of the CIPA are implicated in the instant case:
                                                                     all three clauses in that “(i) Google made an unauthorized
Count 3 asserts a violation of   California Penal Code §             connection with Class Members’ GAEDs; (ii) through the
631, which addresses “wiretapping,” and Count 4 asserts a            unauthorized interception, Google learned the contents of
                                                                     Plaintiffs’ and Class Members’ confidential communications;
violation of California Penal Code § 632, which addresses
                                                                     and (iii) Google transmitted the contents of the confidential
“eavesdropping.”
                                                                     communications to Google’s servers as well as to third-party
                                                                     vendors.” Opp. at 13 (citations omitted); see Consol. FAC ¶¶
Defendants move to dismiss both counts on several grounds,
                                                                     135-36.
as set forth below.

                                                                     In their motion to dismiss, Defendants argue that Plaintiffs
                                                                     cannot state a claim based on any of the three types of conduct
                        i.     Section 631                           prohibited by     § 631(a) because the provision prohibits
                                                                     only connections with a “wire, line, or cable” and hence “does
To briefly describe the statutory framework,     California          not apply to in-person verbal communications” Mot. at 13.
Penal Code § 631 addresses “wiretapping.” As relevant here,          The Court considers this argument as to each clause.
   § 631(a) imposes liability upon
                                                                     Beginning the first clause of      § 631(a), Defendants are
  Any person who, by means of any machine, instrument,               correct that it protects only communications that are made
  or contrivance, or in any other manner, intentionally taps,        over a “wire, line, or cable.” This is evident from the plain
  or makes any unauthorized connection, whether physically,          text of the statute: The first clause expressly requires that
  electrically, acoustically, inductively, or otherwise, with        the unauthorized “connection” be made with “any telegraph
  any telegraph or telephone wire, line, cable, or instrument,
  including the wire, line, cable, or instrument of any internal     or telephone wire, line, cable, or instrument.” Cal. Penal
  telephonic communication system, or who willfully and              Code § 631(a); accord Matera v. Google Inc., No. 15-
  without the consent of all parties to the communication, or        CV-04062-LHK, 2016 WL 8200619, at *18 (N.D. Cal. Aug.
  in any unauthorized manner, reads, or attempts to read, or         12, 2016) (explaining that “the first clause” of        § 631(a)
  to learn the contents or meaning of any message, report, or        is “limited to communications passing over ‘telegraph or
  communication while the same is in transit or passing over         telephone’ wires, lines, or cables”). Plaintiffs do not dispute
  any wire, line, or cable, or is being sent from, or received       this; they also do not explain how their allegations satisfy the
  at any place within this state; or who uses, or attempts to        requirement of a “telegraph or telephone wire, line, cable, or
  use, in any manner, or for any purpose, or to communicate          instrument.” Nor does the Consolidated FAC suggest that the
  in any way, any information so obtained                            Google Assistant operates using telegraph or telephone wires.
                                                                     In light of the foregoing, the Court finds that Plaintiffs fail to
   *15 ....
                                                                     state a claim for violation of    § 631(a) based on intentional
                                                                     wiretapping.
   Cal. Penal Code § 631(a). The California Supreme
Court has clarified that this lengthy provision contains
                                                                     The Court turns next to the second clause, which applies
three operative clauses protecting against “three distinct and
                                                                     to any person who “willfully and without the consent of all
mutually independent patterns of conduct”: (i) “intentional
                                                                     parties to the communication, or in any unauthorized manner,
wiretapping,” (ii) “willfully attempting to learn the contents
                                                                     reads, or attempts to read, or to learn the contents or meaning
or meaning of a communication in transit over a wire,”
                                                                     of any message, report, or communication while the same is in
and (iii) “attempting to use or communicate information
                                                                     transit or passing over any wire, line, or cable, or is being sent
obtained as a result of engaging in either of the two
                                                                     from, or received at any place within this state.” 18 U.S.C. §
previous activities.”        Tavernetti v. Superior Court, 22 Cal.   631(a). Defendants argue that this clause also requires a “wire,




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               13
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 17 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


                                                                   have “learned the contents” are oral conversations that took
line, or cable.” Plaintiffs object, citing   In re Google Inc.
                                                                   place in the presence of Plaintiffs’ GAEDs. But as already
Gmail Litigation, 2013 WL 5423918. But that case simply
                                                                   discussed, Plaintiffs have not alleged any information about
stands for the proposition that “the limitation of ‘telegraphic
                                                                   these conversations—they have not even plausibly alleged
or telephone’ on ‘wire, line, cable, or instrument’ in the first
                                                                   that they themselves were party to intercepted conversations.
clause of the statute” is not “imported to the second clause
                                                                   Of particular relevance here, there are no facts from which the
of the statute”; it did not find that the second clause lacked
                                                                   Court could infer that any communications were being “sent
the requirement of a “wire, line, or cable.”      Id. at *20;      from” and “received at” different locations; on the contrary,
accord Matera, 2016 WL 8200619, at *18 (explaining that            the Consolidated FAC suggests that the conversations were
“the second clause prohibits the unauthorized interception of      had in person. The Court therefore GRANTS Defendants’
communications passing over ‘any wire, line, or cable’ ”).         motion to dismiss any claim based on the second clause of
                                                                      § 631(a).
 *16 However, Plaintiffs also point out that the second clause
applies if a communication is “in transit or passing over any
                                                                   Last, the third clause covers any “attempt[ ] to use or
wire, line, or cable, or is being sent from, or received at
                                                                   communicate information obtained as a result of engaging
any place within this state.” Because the clause is written
in the disjunctive, the Court agrees that it could be read to      in either of the two previous activities.”      Tavernetti, 22
cover messages “being sent from, or received at any place          Cal. 3d at 192. In other words, Plaintiffs must establish that
within this State,” without regard to whether the sending and      the information at issue—here, the recordings and transcripts
receiving makes use of a “wire, line, or cable.” See Opp. at 13.   that Defendants’ allegedly analyzed—was obtained through
                                                                   a violation of the first or second clauses. Because Plaintiffs
At the same time, California courts have often distinguished       have not done so, they also have failed to plead a violation of
the essential concepts of eavesdropping under            § 632     the third clause of     § 631(a).
and wiretapping under         § 631 on the ground that
                                                                   For these reasons, Count 3 is DISMISSED. Although
eavesdropping “does not require an unauthorized connection
                                                                   Plaintiffs’ theories as currently alleged do not appear to be
to a transmission line, whereas wiretapping does.” People
v. Guzman, 11 Cal. App. 5th 184, 192 n.7 (Ct. App. 2017),          compatible with § 631, the Court will nevertheless grant
aff'd, (2019) (emphasis in original). And, as already noted,       LEAVE TO AMEND to clarify those theories.
the California Supreme Court summarized the second clause
as proscribing “wilfully attempting to learn the contents
or meaning of a communication in transit over a wire.”
                                                                                          ii.   Section 632
   Tavernetti, 22 Cal. 3d at 192. Yet, the question of whether
a defendant may be liable under      § 631(a) for reading or       Defendants      next   challenge    Plaintiffs’   claim   under
attempting to read communications not sent over a wire, line          California Penal Code § 632, which addresses
or cable does not appear to have been squarely considered by       “eavesdropping    on   or  recording confidential
other courts.
                                                                   communications.” Specifically,       § 632(a) imposes liability
                                                                   upon
This Court may also leave that question to another day. That
is because Plaintiffs have not plausibly alleged that their
communications were being “sent from, or received at any
place within this State.” Although it may be possible for a                        *17 A person who, intentionally and
communication to be “sent” or “received” without use of a                         without the consent of all parties to
wire, line or cable, it cannot fairly be said that a face-to-                     a confidential communication, uses
face conversation between two people in the same location                         an electronic amplifying or recording
involves “sending” or “receiving” communications within the                       device to eavesdrop upon or record the
                                                                                  confidential communication, whether
meaning of the   § 632. Per the Consolidated FAC, the                             the communications is carried on
“communications” of which the Defendants are alleged to                           among the parties in the presence of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           14
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 18 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


             one another or by means of a telegraph,                  a confidential conversation, or with the knowledge to a
             telephone, or other device, except a                     substantial certainty that his use of the equipment will result
             radio....                                                in the recordation of a confidential conversation.”) (quoting
                                                                         People v. Superior Court of Los Angeles Cty., 70 Cal. 2d
                                                                      123, 134 (1969)) (emphasis in original). Defendants’ motion
“California courts interpret ‘eavesdrop,’ as used in section          to dismiss for failure to plead “intentional” eavesdropping is
632, to refer to a third party secretly listening to a conversation   therefore DENIED.

between two other parties.”   Thomasson v. GC Services
                                                                      In the same vein, though, the Court agrees that Plaintiffs
Ltd. P’ship, 321 Fed. App'x. 557 (9th Cir. 2008) (citing
                                                                      have not adequately pleaded “confidential communications.”
   Ribas v. Clark, 38 Cal.3d 355, 363 (1985)); see also               The California Supreme Court has held that a conversation
    Flanagan v. Flanagan, 27 Cal. 4th 766, 775 (2002) ( §             is “confidential” under      § 632 “if a party to that
632 prohibits “unconsented-to eavesdropping or recording              conversation has an objectively reasonable expectation that
of conversations”). Count 4 alleges that Defendants violate           the conversation is not being overheard or recorded.”
this provision by “creat[ing] recordings ... of Plaintiffs’ and
                                                                         Kearney v. Salomon Smith Barney, Inc., 39 Cal. 4th 95,
Class Members’ confidential communications not preceded
by the utterance of a hot word or where the Google Assistant          117 n. 7 (2006); see also    Faulkner v. ADT Sec. Services,
Enabled Device was not manually activated.” Consol. FAC ¶             Inc., 706 F.3d 1017, 1019 (9th Cir. 2013). Neither party
152.                                                                  disputes that this standard is the same as the “reasonable
                                                                      expectation of privacy” required under the Wiretap Act,

A claim under       § 632 bears many similarities to a claim             18 U.S.C. § 2510(2). See Mot. at 14; Opp. at 15. The
                                                                      Court already concluded that the Consolidated FAC does not
under the federal Wiretap Act. See, e.g.,    NovelPoster v.
                                                                      adequately demonstrate Plaintiffs’ reasonable expectation of
Javitch Canfield Grp., 140 F. Supp. 3d 938, 954 (N.D. Cal.
                                                                      privacy in the conversations that the Google Assistant alleged
2014) (“Because NovelPoster is unable to allege a violation
                                                                      intercepted and recorded. See supra Part IV.A.ii. That same
of the Wiretap Act, it is also unable to allege a violation
of CIPA.”). In particular, it covers only (1) “confidential           defect afflicts Plaintiffs’ § 632 claim, wherefore the Court
communications” and (2) “intentional” conduct. Defendants             must GRANT Defendants’ motion to dismiss Count 4. As
                                                                      with the Wiretap Act claim, the Court gives LEAVE TO
therefore move to dismiss the        § 632 claim for two of
                                                                      AMEND.
the reasons already discussed as to Count 1: that Plaintiffs
have not adequately pleaded that their conversations were
                                                                       *18 Having dismissed Count 4 for failure to allege
“confidential” or that Defendants’ alleged interceptions were
                                                                      “confidential communications,” the Court need not address
“intentional” rather than inadvertent.
                                                                      Defendants’ additional argument that Plaintiffs “have not
                                                                      alleged facts showing that the parties did not consent to
Taking the latter first, the Court considered the parties’
                                                                      the alleged recording.” Mot. at 14. The Court nonetheless
arguments regarding whether Defendants’ conduct could
                                                                      advises Plaintiffs to further develop their contention that
be considered “intentional” as to Plaintiffs’ Wiretap Act
                                                                      Defendants lacked consent to listen or record, as required
claim. As explained, the Court finds that Defendants’ failure
to rectify the defect causing “false accepts” or destroy              to state a claim under       § 632(a). Plaintiffs’ allegation
the recordings produced under such circumstances could                that the recordings “were made without Plaintiffs’ consent”
plausibly be considered “intentional” rather than “a result           is conclusory. Consol. FAC ¶ 152. Meanwhile, Plaintiffs
of accident or mistake.” See supra Part IV.A.i. The result            made little effort to respond to Defendants’ argument in
is the same under the CIPA, as the CIPA does not define               their Opposition briefing, opting to reference their arguments
“intentional” more restrictively than the Wiretap Act. See            regarding consent under the SCA,        18 U.S.C. § 2702(a).
Mot. at 13; Rojas v. HSBC Card Servs. Inc., 20 Cal. App.              But the SCA claim concerned unlawful disclosure to third
5th 427, 435 (2018) (“[T]he recording of a confidential               parties—not the initial recording of Plaintiffs’ conversations.
conversation is intentional if the person using the recording         Moreover, whereas consent is a defense under the SCA, “[i]t
equipment does so with the purpose or desire of recording             appears that, under California law, the plaintiff bringing a


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              15
                Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 19 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


CIPA claim has the burden to prove that the defendant lacked       activities without observation, intrusion, or interference
consent to record.” Reyes v. Educ. Credit Mgmt. Corp., 773
                                                                   (‘autonomy privacy’).”        Hill, 7 Cal. 4th at 35. The third
Fed. App'x 989, 990 n.1 (9th Cir. 2019). Plaintiffs therefore
                                                                   element, meanwhile, requires the invasion to be “sufficiently
cannot simply rest on their arguments regarding consent as to
                                                                   serious in [its] nature, scope, and actual or potential impact to
the SCA claim.
                                                                   constitute an egregious breach of the social norms underlying
                                                                   the privacy right.”    Id. at 37.
   D. Counts 5 and 6: Common Law Intrusion upon
   Seclusion and Invasion of Privacy                               In this case, Plaintiffs allege that Defendants’ practice
Plaintiffs’ next two claims are also California state law          of “intercepting, recording, transmitting, and disclosing”
claims: Count 5 is the common law tort of intrusion upon           Plaintiffs’ communications in false accept situations
seclusion and Count 6 is invasion of privacy in violation of the   “constitute[s] an intentional intrusion” upon Plaintiffs’
California Constitution, Art. I, Sec. 1. Consol. FAC ¶¶ 162,       seclusion “in that Google effectively placed itself in the
187. Defendants move to dismiss both claims. Because the           middle of a conversation to which it was not invited.”
common law and constitutional sources of privacy protection        Consol. FAC ¶ 164. Plaintiffs further allege that this same
under California law are closely related, the Court treats them    practice invades Plaintiffs’ informational privacy interest
together. See    Hernandez v. Hillsides, Inc., 47 Cal. 4th 272,    “in the confidential and sensitive information” contained in
286 (2009).                                                        their communications as well as Plaintiffs’ autonomy privacy
                                                                   interest “in conducting their personal activities.” Id. ¶ 179.
To state a claim for intrusion upon seclusion, a plaintiff
must allege “(1) intrusion into a private place, conversation       *19 As evident from the foregoing, the constitutional
or matter (2) in a manner highly offensive to a reasonable         and common law causes of action overlap substantially.
                                                                   Accordingly, the California Supreme Court has recognized
person.” Shulman v. Group W Prods., Inc., 18 Cal. 4th 200,         that “the largely parallel elements of these two causes of
231 (1998). As to the first element, the plaintiff must have       action” require a court to consider “(1) the nature of any
had an “objectively reasonable expectation of seclusion or         intrusion upon reasonable expectations of privacy, and (2)
solitude in the place, conversation or data source.” Id. at        the offensiveness or seriousness of the intrusion, including
232. “The second common law element essentially involves           any justification and other relevant interests.”  Hernandez,
a policy determination as to whether the alleged intrusion         47 Cal. 4th at 288. In their motion to dismiss, Defendants
is “highly offensive” under the particular circumstances.”         argue that (1) Plaintiffs have failed to allege a “reasonable
   Hernandez, 47 Cal. 4th at 287. “Relevant factors include        expectation of privacy” in the communications at issue and
the degree and setting of the intrusion, and the intruder’s        (2) the alleged intrusion is not sufficiently “offensive” or
motives and objectives.” Id.                                       “serious” to support a claim for invasion of privacy or
                                                                   intrusion upon seclusion. Mot. at 15.
To allege a violation of California’s constitutional right
to privacy, a plaintiff must allege “(1) a legally protected       First, Defendants contend that Plaintiffs have not shown
privacy interest; (2) a reasonable expectation of privacy          that they had a “reasonable expectation of privacy” in the
under the circumstances; and (3) conduct by the defendant          conversations upon which Defendants allegedly intruded.
that amounts to a serious invasion of the protected privacy        Mot. at 15. They are correct. As the Court already explained
                                                                   with respect to Plaintiffs’ Wiretap Act claim, Plaintiffs have
interest.”      Low v. LinkedIn Corp., 900 F. Supp. 2d
                                                                   not alleged sufficient information about the conversations
1010, 1024 (N.D. Cal. 2012) (citing          Hill v. Nat'l         that were allegedly intercepted and recorded to establish that
Collegiate Athletic Ass'n, 7 Cal. 4th 1, 35-37 (1994)).            they were had under circumstances that would give rise to a
Regarding the first element, the California Supreme Court          reasonable expectation of privacy. See supra Part IV.A.ii. That
has explained that “[l]egally recognized privacy interests         deficiency is fatal to Plaintiffs’ claims for invasion of privacy
are generally of two classes: (1) interests in precluding          and intrusion upon seclusion.
the dissemination or misuse of sensitive and confidential
information (‘informational privacy’); and (2) interests in        In addition, Defendant argue that Plaintiffs have not alleged
making intimate personal decisions or conducting personal          sufficient facts to establish a “highly offensive” or “serious”



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           16
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 20 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


invasion of privacy. Mot. at 15-16. It is true, as Defendants       *20 In any event, determining whether an intrusion
emphasize, that “[t]he California Constitution and the             is “highly offensive” requires a fact-intensive inquiry
common law set a high bar” for an intrusion to be actionable.      that “examine[s] all of the surrounding circumstances.”
   Low, 900 F. Supp. 2d at 1025 (collecting cases). Many               Hernandez, 47 Cal. 4th at 295. Such an inquiry cannot
courts have found that the collection—and even disclosure to       be conducted at the motion to dismiss stage where, as here,
certain third parties—of personal information about the users      there are open factual questions regarding “the likelihood
of a technology may not constitute a sufficiently “egregious       of serious harm to the victim, the degree and setting of the
breach of social norms” to make out a common law or                intrusion, the intruder’s motives and objectives, and whether
                                                                   countervailing interests or social norms render the intrusion
constitutional privacy claim. See, e.g.,     In re Google, Inc.
Privacy Policy Litig., 58 F. Supp. 3d 968, 988 (N.D. Cal.          inoffensive.” In re Facebook, Inc. Internet Tracking Litig.,
2014) (no intrusion claim based on Google’s collection and         2020 WL 1807978, at *11 (“The ultimate question of
disclosure of users’ data, including their browsing histories);    whether Facebook’s tracking and collection practices could
                                                                   highly offend a reasonable individual is an issue that cannot
   Low, 900 F. Supp. 2d at 1025 (finding that LinkedIn did
                                                                   be resolved at the pleading stage.”). In particular, false
not commit a “highly offensive” invasion of users’ privacy
                                                                   accepts are, by definition, situations in which the user is
by disclosing users’ browsing histories to third parties); In      not attempting to use the relevant technology. A reasonable
re iPhone Application Litig., 844 F. Supp. 2d 1040, 1063           person could thus find that Defendants have no justifiable
(N.D. Cal. 2012) (finding no invasion of privacy based on          “motive” or “objective” for making the alleged interceptions,
Defendants’ disclosure of each user’s addresses, geolocation,      or that the “degree” of the intrusion is especially great. See id.
the unique device identifier assigned to the user’s device,        (“Plaintiffs’ allegations of surreptitious data collection when
gender, age, time zone, and information about app usage).          individuals were not using Facebook are sufficient to survive
These courts have characterized the collection and disclosure      a dismissal motion on the issue.”).
of such data as “routine commercial behavior.”        Low, 900
                                                                   Many other factual circumstances remain to be ascertained.
F. Supp. 2d at 1025 (quoting     Folgelstrom v. Lamps Plus,        Take for instance the frequency with which false accepts
Inc., 195 Cal. App. 4th 986, 992 (2011)).                          occur and the amount of information that is subsequently
                                                                   recorded. As the California Supreme Court has recognized
Nonetheless, the Court is not persuaded that the conduct           in the context of surreptitious surveillance, the scope
Plaintiffs have described is not “highly offensive” or             or frequency of recording affects the offensiveness and
“serious” as a matter of law. Although it is a close call,         seriousness of the privacy intrusion; “electronic surveillance
the Court believes that a reasonable person could find             that is persistent and pervasive may constitute a tortious
Defendants’ alleged conduct to be “highly offensive.”              intrusion on privacy even when conducted in a public or

To begin with, the Court observes that courts have repeatedly      semi-public place.”     Hernandez, 47 Cal. 4th at 297. Other
found the surreptitious recording of a plaintiff’s conversations   relevant factors include the content of the recordings and the
or activity to constitute an actionable intrusion. See, e.g.,      degree to which the recordings are anonymized.

   Shulman v. Grp. W Prods., Inc., 18 Cal. 4th 200,                In sum, Plaintiffs have failed adequately to plead claims for
237, 955 P.2d 469, 494 (1998), as modified on denial of            intrusion upon seclusion or invasion of privacy because they
reh'g (July 29, 1998); Safari Club Int'l v. Rudolph, No.           have not established a reasonable expectation of privacy in
SACV131989JVSANX, 2014 WL 12577408, at *8 (C.D.                    the conversations or the recordings thereof. If they are able to
Cal. May 14, 2014). Plaintiffs’ allegations that Defendants        do so, however, the Court believes that any dispute regarding
recorded their private conversations without authorization         the offensiveness of Defendants’ alleged conduct is ill-suited
could be considered more analogous to these surreptitious          for resolution on a motion to dismiss. Defendants’ motion
recording cases than cases involving, for instance, browsing       to dismiss Counts 5 and 6 is GRANTED WITH LEAVE TO
history. That human reviewers are alleged to listen to the         AMEND.
recordings makes the analogy to surreptitious recording
especially apt.
                                                                     E. Count 7: Common Law Breach of Contract



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             17
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 21 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


Count 7 is a claim for breach of contract based on Defendants’                  name or phone number with the
Terms of Service (“TOS”) and the Privacy Policy contained                       restaurant. We'll ask for your explicit
therein. Consol. FAC ¶¶ 188-201. In order to plead a claim for                  consent to share any sensitive personal
breach of contract, Plaintiffs must allege: (1) the existence of                information.
a contract with Defendants, (2) their performance under that
contract, (3) Defendants breached that contract, and (4) they
suffered damages.      In re Facebook, Inc. Internet Tracking      See ECF 56-1 at 30. The Consolidated FAC specifically
                                                                   highlights the statement, “We'll ask for your explicit consent
Litig., 2020 WL 1807978, at *14 (citing Oasis West Realty,         to share any sensitive personal information.” See Consol. FAC
LLC v. Goldman, 51 Cal. 4th 811, 821 (2011)). Defendants           ¶ 193. The Court finds these provisions to be alleged with
move to dismiss on the grounds that (1) Plaintiffs have failed     particularity, as required to state a claim for breach of contract.
to identify the specific provisions that have allegedly been
breached; (2) there has been no breach, in any event; and (3)      However, these are the only contractual provisions that may
Plaintiffs have not alleged an adequate damages theory. See        form the basis for Plaintiffs’ breach of contract claim. As
Mot. at 16-18.                                                     the Court will explain, the other provisions referenced in the
                                                                   Consolidated FAC are not actionable.

             i. Specific Contractual Provisions                    First, in their Opposition brief, Plaintiffs assert a violation
                                                                   of another provision of the Privacy Policy: one stating that
The Court begins with Defendants’ contention that Plaintiffs       Defendants “may” collect “voice and audio information when
have not identified the specific contractual provisions creating   you use audio features.” Opp. at 18 (quoting ECF 56-1 at 22).
the obligation Defendants are said to have breached, which         The Consolidated FAC makes no reference to this provision,
the Court confirms Plaintiffs must do. See           Miron v.      which means the Court cannot consider it to be alleged for
Herbalife Int'l, Inc., 11 Fed. App'x. 927, 929 (9th Cir. 2001);    purposes of the instant motion.      Broam v. Bogan, 320
   Young v. Facebook, Inc., 790 F. Supp. 2d 1110, 1117 (N.D.       F.3d 1023, 1026 n.2 (9th Cir. 2003) (“In determining the
Cal. 2011).                                                        propriety of a Rule 12(b)(6) dismissal, a court may not look
                                                                   beyond the complaint to a plaintiff's moving papers, such
Defendants do not dispute that the TOS and the Privacy             as a memorandum in opposition to a defendant's motion to
Policy are binding agreements to which they are parties.           dismiss.”).
See Mot. at 16. Hence, there is no dispute that any
provisions contained therein would be actionable in Plaintiffs’    Additionally, Plaintiffs attempt to base their contract claim
breach of contract claim. The Consolidated FAC alleges that        upon various provisions from different websites, including
Defendants breached the provision of the Privacy Policy            the “Google Nest Help Center” and the “Google Safety
promising, “We do not share your personal information with         Center.” See Consol. FAC ¶¶ 193-94. Plaintiffs assert that
companies, organizations, or individuals outside of Google         these websites are “incorporated into Google’s TOS or
except in the following cases”: “with your consent,” “with         Privacy Policy” by virtue of the following provision in the
domain administrators,” “for external processing,” and “for        TOS:
legal reasons.” ECF 56-1 at 31-32; see Consol. FAC ¶¶
192-93. Under the subheading entitled “with your consent,”
the Privacy Policy elaborates:                                                  Our Services are very diverse,
                                                                                so sometimes additional terms or
                                                                                product requirements (including age
              *21 We'll share personal information                              requirements) may apply. Additional
             outside of Google when we have                                     terms will be available with the
             your consent. For example, if you use                              relevant Services, and those additional
             Google Home to make a reservation                                  terms become part of your agreement
             through a booking service, we'll get                               with us if you use those Services.
             your permission before sharing your



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              18
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 22 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


                                                                   discussed multiple times, Plaintiffs have not plausibly alleged
Consol. FAC ¶ 191; see ECF 56-1 at 13. But this vague              that Plaintiffs’ own conversations were intercepted. See supra
statement is hardly sufficient to establish that the particular    Part IV.A.ii. Relevant here, the Consolidated FAC contains
websites cited by Plaintiffs are part of the TOS or otherwise      no allegations describing the content of those conversations
are binding upon the parties. Although it certainly possible       or the circumstances under which they were had. See id. In
that statements on the cited websites constitute binding           the absence of such allegations, the Court has no basis upon
agreements between the parties, Plaintiffs have not plausibly      which to infer that Plaintiffs’ “sensitive personal information”
alleged this to be so.                                             is implicated.

All told, the only specific contractual terms allegedly            For these reasons, the Court finds that Plaintiffs have not
breached are Defendants’ promises in the Privacy Policy            stated a claim for breach of contract and DISMISSES Count
(1) not to share users’ “personal information” “outside of         7. The Court will grant LEAVE TO AMEND.
Google” except in the four stated circumstances (2) to “ask
for [users’] explicit consent to share any sensitive personal
information.”
                                                                                            iii. Damages

                                                                   Although the Court need not do so, it now briefly considers
                          ii. Breach                               the parties’ arguments regarding Plaintiffs’ damages theories.
                                                                   Plaintiffs proffer three damages theories: (1) benefit of the
The Court now turns to whether Plaintiffs have plausibly           bargain, (2) “harm to [Plaintiffs’] “privacy interests,” and
alleged that Defendants breached these terms of the Privacy        (3) “disgorgement of profits made by Google as a result of
Policy. In Plaintiffs’ view, these provisions amount to a          its breach of contract.” Consol. FAC ¶ 201; see Opp. at 19.
promise that Defendants will not share users’ “personal            Defendants believe all of these theories to be flawed. See Mot.
information” with “companies organizations, or individuals         at 18-19.
outside of Google except ... [with the express consent of the
user].” Opp. at 19 (alterations in original). Plaintiffs then      The first theory is benefit of the bargain damages: “Plaintiffs
assert that Defendants violate this promise by “shar[ing] the      seek damages resulting from their overpayment for the
audio recording obtained from Plaintiffs and the Class with        GAEDs, which they allege are worth less due to Google’s
third-party vendors without Plaintiffs’ consent in order to        breaches of contract.” Opp. at 19; see Consol. FAC ¶ 201.
improve the functionality of the Google Assistant and not for      Also known as expectation damages, a benefit of the bargain
external processing of users’ request or queries.” Id.             measure of damages is intended “to give the injured party
                                                                   the benefit of his bargain and insofar as possible to place
 *22 At the outset, the Court observes that in paraphrasing the    him in the same position he would have been in had the
relevant terms, Plaintiffs have altered them. Remember, the
Privacy Policy listed four circumstances under which it would      promisor performed the contract.”       Coughlin v. Blair, 262
share users’ personal information: “with your consent,” “with      P.2d 305, 314 (Cal. 1953); see also Twin City Fire Ins. Co.
domain administrators,” “for external processing,” and “for        v. Philadelphia Life Ins. Co., 795 F.2d 1417, 1425 (9th Cir.
legal reasons.” To establish a breach, then, Plaintiffs must not   1986).
only plead that Defendants lacked consent, but also that their
conduct does not fall within the other three circumstances.        Courts have approved damages based on benefit of the
The Consolidated FAC has not done this. It all but ignores the     bargain in several technology cases involving privacy. For
existence of these three circumstances, focusing only on the       instance, in In re Yahoo! Inc. Customer Data Sec. Breach
alleged lack of consent. See Consol. FAC ¶¶ 197-99.                Litig., Plaintiff Mortensen alleged that he paid “$19.95
                                                                   each year since December 2007 for Yahoo’s premium email
The Consolidated FAC falls short for another reason: It does       service” but did not acquire the full value of Yahoo’s service
not adequately plead that Plaintiffs’ “personal information”
                                                                   because it was not secure.        313 F. Supp. 3d 1113, 1130
has been shared. The vague and conclusory allegation
                                                                   (N.D. Cal. 2018). There, Plaintiff Mortensen plausibly lost the
that Plaintiffs “private conversations” were recorded and
                                                                   benefit of the bargain in that he received a less valuable email
disclosed does not suffice. Consol. FAC ¶ 199. As already
                                                                   service than the one he paid for. See id. Similarly, in In re


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            19
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 23 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


Anthem, Inc. Data Breach Litig., plaintiffs paid premiums to        result of its breach of contract.” Consol. FAC ¶ 201. The Ninth
                                                                    Circuit has said that “under California law, a defendant’s
defendants for health insurance plans. No. 15-MD-02617-
                                                                    unjust enrichment can satisfy the ‘damages’ element of a
LHK, 2016 WL 3029783, at *7-*8 (N.D. Cal. May 27, 2016).
                                                                    breach of contract claim, such that disgorgement is a proper
When the defendants experienced various breaches of its
database containing individuals’ health record information,         remedy.”     Foster Poultry Farms, Inc. v. SunTrust Bank,
the plaintiffs alleged, inter alia, that the defendants had
                                                                    377 Fed. App'x 665, 669 (9th Cir. 2010) (citing       Ajaxo
breached their privacy policies. Id. at *9. The Court allowed
                                                                    Inc. v. E*Trade Group, Inc., 135 Cal. App 4th 21, 56-57
the plaintiff to pursue a theory of benefit of the bargain
                                                                    (2005)). The Ninth Circuit has further held that “California
losses on the theory that some portion of their premiums
                                                                    law recognizes a right to disgorgement of profits resulting
went toward paying for robust security measures, which they
                                                                    from unjust enrichment, even where an individual has not
allegedly did not receive. Id. at *13.
                                                                    suffered a corresponding loss.”      In re Facebook, Inc.
 *23 In this case, however, Plaintiffs have not alleged that        Internet Tracking Litig., 2020 WL 1807978, at *5-*6.
they paid anything to Defendants for the Google Assistant.
Not only does the Consolidated FAC say nothing about any            To plead a theory of disgorgement, Plaintiffs must show
fee or premium paid, it appears that the Google Assistant is        “that they retain a stake in the profits garnered.”      Id.
available free of charge for use on Google Assistant Enabled        at *6. Plaintiffs attempt to plead that they are entitled
Devices. See Consol. FAC ¶ 21. As a result, it cannot be said       to the “substantial profits” that Defendants’ have earned
that Plaintiffs received less than what they paid for—they          using their “personal information” because Defendants’ use
appeared to have paid nothing. See       In re LinkedIn User        was unauthorized. Consol. FAC ¶¶ 199-200. But Plaintiffs
Privacy Litig., 932 F. Supp. 2d 1089, 1093 (N.D. Cal. 2013)         have not adequately alleged that their unspecified “personal
(rejecting plaintiffs’ benefit of the bargain theory because        information” has financial value or that Defendants have
“the FAC fails to allege that Plaintiffs actually provided          profited from the information. Although courts have found
consideration for the security services which they claim were       that individuals’ browsing history may plausibly carry
not provided”). The Court therefore does not believe that           financial value,    In re Facebook, Inc. Internet Tracking
benefit of the bargain is a viable damages theory.                  Litig., 2020 WL 1807978, at *6., Plaintiffs have not
                                                                    pleaded any description of the “personal information” that
On the other hand, Plaintiffs’ second theory of damages—            Defendants’ allegedly used. Without such facts, Plaintiffs’
harm to their privacy interests—is more promising. Generally,       assertion that Defendants garnered “substantial profits” from
a plaintiff may seek damages for “the detriment caused by           the information is purely conclusory. See, e.g., Varga v.
the breach.” Stephens v. City of Vista, 994 F.2d 650, 657           Wells Fargo Bank, N.A., 796 Fed. App'x 430, 431 (9th Cir.
(9th Cir. 1993) (citing Cal. Civ. Code § 3300). In this case,       2020) (“Varga’s conclusory assertion that she was ‘deprived
the detriment Plaintiffs say they suffered was an invasion          of the contractual and consumer protections and benefits’
of their privacy. Plaintiffs are entitled to seek compensatory      of the notice provision is insufficient to plausibly allege”
damages or perhaps nominal damages for such harm. See               damages.). Should Plaintiffs cure this deficiency, however,
In re Facebook, Inc., Consumer Privacy User Profile Litig.,         the Court believes they could plausibly demonstrate that any
402 F. Supp. 3d at 802; Cal. Civ. Code § 3360. The problem          profits were unjustly earned by virtue of Defendants’ use
is that Plaintiffs have not sufficiently alleged an invasion
of their privacy in the Consolidated FAC. As the Court has          being allegedly unauthorized. In re Facebook, Inc. Internet
explained, the Consolidated FAC does not plausibly allege           Tracking Litig., 2020 WL 1807978, at *6.
that Plaintiffs’ own private conversations were intercepted.
See Part IV.A.ii. If Plaintiffs are able to cure that deficiency,
                                                                      F. Counts 8, 9, 10: Breach of Warranty
the Court believes they would be able to seek damages based
                                                                     *24 Counts 8, 9, and 10 are claims for breach of express
on harm to their privacy interests.
                                                                    and implied warranty; Counts 8 and 9 are brought under
                                                                    California state law and Count 10 is brought under the
Plaintiffs’ third theory of damages suffers from a similar
                                                                    federal Magnuson-Moss Warranty Act. Unlike the other
problem, but may also be viable. That theory is that Plaintiffs
                                                                    counts, these are asserted only by Plaintiffs Kumandan and
are entitled to “disgorgement of profits made by Google as a
                                                                    Spurr, based upon their purchases of GAEDs manufactured



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            20
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 24 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


by Defendants. Specifically, Plaintiff Kumandan allegedly           at 20; see Part IV.E.i. In so doing, Plaintiffs seem to imply
purchased a Google Pixel smartphone and Plaintiff Spurr             that the same provisions of the Privacy Policy and Terms of
allegedly purchased a Google Home. The three claims assert          Service that form the basis for their contract claim are also
essentially the same factual basis for relief: Defendants made      the relevant warranty terms for their warranty claim. But as
affirmations of fact or promises to consumers that they would       Defendants emphasize, the “sold goods” here are the GAEDs
not intercept, record, or use the consumers’ communications         that Plaintiffs purchased—not the Google Assistant software.
unless hotwords were uttered or the device was manually             Plaintiffs have not shown the cited provisions of the Privacy
activated; Defendants subsequently breached these promises.         Policy relate to the Google Home or Google Pixel—let alone
                                                                    that they amount to an “explicit guarantee” about the quality
Defendants move to dismiss Counts 8, 9, and 10 on various
                                                                    or character of either product. Hadley v. Kellogg Sales Co.,
grounds. As set forth below, the motion GRANTED WITH
                                                                    273 F. Supp. 3d 1052, 1092 (N.D. Cal. 2017). Indeed, the cited
LEAVE TO AMEND as to all three claims.
                                                                    provisions—which are general assurances about Defendants’
                                                                    use and disclosure of user information—do not allude to any
                                                                    particular product or products.
               i. Breach of Express Warranty
                                                                    Most of the statements that Plaintiffs cite from the “Google
Count 8 alleges a breach of express warranty. Consol. FAC           Nest Help Center” and the “Google Safety Center” webpages
¶¶ 202-210. “Any affirmation of fact or promise made by the         fare no better. See Consol. FAC ¶¶ 193-195. There is one
seller to the buyer which relates to the goods and becomes part     statement, however, that could plausibly be construed as an
of the basis of the bargain creates an express warranty that        express warranty term for the Google Home. In the Frequently
the goods shall conform to the affirmation or promise.” Cal.        Asked Questions section of the Google Nest Help Center cite,
Comm. Code § 2313. To plead an action for breach of express         Defendants provided the following response to the question,
warranty under California law, a plaintiff must allege: (1) the     “Is Google Home recording all of my conversations?”:
exact terms of the warranty; (2) reasonable reliance thereon;
and (3) a breach of warranty which proximately caused
plaintiff's injury.   Williams v. Beechnut Nutrition Corp.,                      *25 No. Google Home listens in
185 Cal. App. 3d 135, 142 (1986). To satisfy the first element,                 short (a few seconds) snippets for the
a plaintiff must identify a “specific and unequivocal written                   hotword. Those snippets are deleted
                                                                                if the hotword is not detected, and
statement,” Maneely v. Gen. Motors Corp., 108 F.3d 1176,
                                                                                none of that information leaves your
1181 (9th Cir. 1997), “relating to the title, character, quality,
                                                                                device until the hotword is heard.
identity, or condition of the sold goods,”   In re Sony PS3                     When Google Home detects that
Other OS Litig., 551 Fed. App'x 916, 919 (9th Cir. 2014).                       you've said “Ok Google” or “Hey
The statement need not be in a formal warranty document; for                    Google,” or that you've physically
instance, “statements made in a manufacturer’s advertising                      long pressed the top of your Google
that are ‘disseminated to the consuming public in order to                      Home device, the LEDs on top of
induce sales’ can create express warranties.” Birdsong v.                       the device light up to tell you that
Apple Inc., No. C 06-02280 JW, 2007 WL 9723505, at *5                           recording is happening, Google Home
(N.D. Cal. Dec. 14, 2007) (quoting      Keith v. Buchanan, 173                  records what you say, and sends that
Cal. App. 3d 13, 22 (1985)).                                                    recording (including the few-second
                                                                                hotword recording) to Google in order
Defendants move to dismiss this claim for two reasons. First,                   to fulfill your request. You can delete
Defendants argue that Plaintiffs have not alleged the exact                     these recordings through My Activity
terms of the warranty, as they are required to do at this stage,                anytime.
see, e.g., Blennis v. Hewlett-Packard Co., No. C 07-00333
JF, 2008 WL 818526, at *2 (N.D. Cal. Mar. 25, 2008). Mot.
at 19. In response, Plaintiffs simply refer to the Court to         Id. ¶ 195. This passage pertains to the Google Home device
its arguments regarding breach of contract (Count 7). Opp.          and describes the way that it functions. The Court finds



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           21
              Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 25 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


that this statement about the Google Home is sufficiently        prima facie case of breach of express warranty, but not based
specific and unequivocal, and could plausibly be considered      on the disclaimer proffered by Defendants.
a promise that the Google Home will delete any recordings
“if the hotword is not detected.” However, Plaintiffs have
not adequately alleged that the promise was breached. See
                                                                               ii. Breach of Implied Warranty
Mot. at 17-18. As described in the Consolidated FAC, false
accepts are situations in which a hotword is detected, albeit    Next, Defendants move to dismiss Count 9, Plaintiffs’ claim
mistakenly. Plaintiffs must plausibly plead that retaining       for breach of the implied warranty of merchantability. Consol.
recordings when a hotword is mistakenly detected violates a      FAC ¶¶ 211-222; see Mot. at 20-21. Plaintiffs have asserted
promise to delete recording if a hotword is not detected. They
                                                                 Count 9 under California Commercial Code § 2314, which
have not yet done so.
                                                                 is modeled on the Uniform Commercial Code. See Consol.
                                                                 FAC ¶ 217; Opp. at 20-21. Defendants move to dismiss this
Accordingly, because Plaintiffs have not identified any
                                                                 claim for three reasons, but the Court need only reach the first:
particular warranty term that has plausibly been breached,
                                                                 that Plaintiffs’ claims are barred by an explicit disclaimer
Count 8 is DISMISSED WITH LEAVE TO AMEND.
                                                                 of the implied warranty of merchantability in its Terms of
                                                                 Service.
The Court also briefly addresses Defendants’ second ground
for dismissal: They argue in a footnote that the Google
                                                                  *26 Defendants cite the following provision from their
Home and Google Pixel “are subject to express limited
                                                                 Terms of Service, of which the Court has taken judicial notice,
warranties which state that they are the only express warranty
                                                                 see supra Part III:
that Google provides for these devices, and provide an
exclusive remedy in the event a defect arises during the           Other than as expressly set out in these terms or additional
warranty period.” Mot. at 19 n.4. In other words, Defendants       terms, neither Google nor its suppliers or distributors make
disclaim any express warranties beyond the ones they have          any specific promises about the services. For example, we
submitted in their request for judicial notice. ECF 56-1 ¶¶        don't make any commitments about the content within the
6-7; see id. Ex. E-F. In Part III, the Court took judicial         services, the specific functions of the services, or their
notice of the existence of the two documents—the “Google           reliability, availability, or ability to meet your needs. We
Home Warranty – United States” and the “Hardware limited           provide the services “as is.”
warranty for Android Hardware devices, including the Pixel
smartphone”—because they are available on public websites.         Some jurisdictions provide for certain warranties, like
However, the Court made clear that its judicial notice does        the implied warranty of merchantability, fitness for a
not establish that these documents are “valid or binding           particular purpose and non-infringement. To the extent
contracts.”    Datel Holdings, 712 F. Supp. 2d at 984. That        permitted by law, we exclude all warranties.
is because the binding effect of the documents is not a matter
                                                                 ECF 56-1 at 16. Plaintiffs do not dispute that they are
that “cannot reasonably be questioned,” Fed. R. Evid. 201.
                                                                 bound by the TOS or that the disclaimer contained therein
                                                                 covers the implied warranty of merchantability asserted in
Consequently, the Court cannot yet determine whether the
                                                                 Count 9. Cal. Com. Code § 2316(2) (providing that a
two documents asserted by Defendants operate to preclude
                                                                 disclaimer of the implied warranty of merchantability “must
any warranty claim based other statements Defendants have
                                                                 mention merchantability and in case of a writing must be
made. See     Ladore v. Sony Computer Entm't Am., LLC, 75        conspicuous”).
F. Supp. 3d 1065, 1074 (N.D. Cal. 2014) (“[T]he Court will
not consider whether Sony may have effectively disclaimed        Plaintiffs nonetheless challenges the validity of the disclaimer
any express warranties in its Terms of Service or Software       by arguing that it is “unconscionable in that it ‘creates an
License.”). Therefore, Count 8 is not subject to dismissal on    overly harsh or one-sided result that shocks the conscience.’
that basis.                                                      ” Opp. at 22. But Plaintiffs have alleged no facts to support
                                                                 this argument, which is made in a scant few sentences in
To summarize, then, Defendants’ motion to dismiss Count 8 is     their Opposition brief. They simply assert that the TOS is “a
GRANTED WITH LEAVE TO AMEND for failure to plead a               non-negotiable contract of adhesion.” Id. That is not enough,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           22
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 26 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


for not all contracts of adhesion are unconscionable. Under
California law, a contract provision is unconscionable, and
therefore unenforceable, only if it is both procedurally and          G. Count 11: California UCL
                                                                     *27 Count 11 is brought under California’s Unfair
substantively unconscionable. See        Armendariz v. Found.       Competition Law (“UCL”), which prohibits any “unlawful,
Health Psychcare Servs., Inc., 24 Cal. 4th 83, 113-14 (2000).       unfair or fraudulent business practice and unfair, deceptive,
Procedural unconscionability “focus[es] on ‘oppression’ or
‘surprise’ due to unequal bargaining power,”; substantive           untrue or misleading advertising.”        Cal. Bus. & Prof. Code
unconscionability focuses on “ ‘overly harsh’ or ‘one-              § 17200. The California Supreme Court has clarified that
sided’ results.” Id. Plaintiffs have made no non-conclusory         the UCL, because it is “written in the disjunctive,” prohibits
allegations to establish either element.                            three separate types of unfair competition: (1) unlawful acts or
                                                                    practices, (2) unfair acts of practices, and (3) fraudulent acts or
Meanwhile, this Court and other courts in this district             practices.    Cel-Tech Commc'ns, Inc. v. Los Angeles Cellular
have dismissed implied warranty claims based on similar
                                                                    Tel. Co., 20 Cal. 4th 163, 180 (1999); accord        Davis v.
disclaimers. See     In re Nexus 6P Prod. Liab. Litig., 293         HSBC Bank Nevada, N.A., 691 F.3d 1152, 1168 (9th Cir.
F. Supp. 3d 888, 944 (N.D. Cal. 2018) (collecting cases).           2012). To plead a UCL claim, a plaintiff’s allegations must
Under these circumstances, the Court is not persuaded by            show that a defendant’s conduct violates one of these three
Plaintiffs’ cursory argument that the instant disclaimer is         “prongs.” Id. In addition, because a UCL claim may only be
unconscionable.                                                     brought by “a person who has suffered injury in fact and has
                                                                    lost money or property as a result of the unfair competition,”
The Court will therefore enforce the disclaimer and GRANT           Cal. Bus. & Prof. Code § 17204, a plaintiff must “demonstrate
Defendants’ Motion to Dismiss the implied warranty claim.
                                                                    some form of economic injury.” Kwikset Corp. v. Superior
The Court will grant LEAVE TO AMEND to allege further
                                                                    Court, 51 Cal. 4th 310, 323 (2011). This requirement is
facts in support of Plaintiffs’ unconscionability argument.
                                                                    sometimes referred to as “UCL standing.”          Id. at 320-21.

                                                                    In their motion to dismiss, Defendants contend that Plaintiffs
            iii. Magnuson-Moss Warranty Act
                                                                    have failed to allege economic injury, which would preclude
Count 10 alleges a violation of the federal Magnuson-Moss           any UCL claim. Defendants also challenge the sufficiency
Warranty Act based on breach of the implied warranty of             of Plaintiffs’ allegations as to each of the three prongs
merchantability. Consol. FAC ¶¶ 223-233. Although the               (“unlawful,” “unfair,” and “fraudulent”).
Magnuson-Moss Warranty Act creates a separate federal
cause of action for breach of an implied warranty, it directs
courts to state law to determine the meaning and scope of the                             i. Economic injury
implied warranty. See 15 U.S.C. § 2301(7); see Birdsong v.
                                                                    The Court begins by addressing Defendants’ contention that
Apple, Inc., 590 F.3d 955, 958 n.2 (9th Cir. 2009). In this case,
                                                                    Plaintiffs have not alleged economic injury, as necessary to
Plaintiffs have predicated their Magnuson-Moss Warranty
                                                                    bring a UCL claim. Under California law, a UCL plaintiff
Act claim on a breach of California state warranty law. See
                                                                    must “(1) establish a loss or deprivation of money or property
Opp. at 22. The Court has found Plaintiffs’ claim for breach
                                                                    sufficient to qualify as injury in fact, i.e., economic injury, and
of implied warranty under California law (Count 9) to be
                                                                    (2) show that economic injury was the result of, i.e., caused
inadequately pleaded; consequently, Plaintiffs’ claim under
                                                                    by, the unfair business practice or false advertising that is the
the Magnuson-Moss Warranty Act must also be dismissed.
                                                                    gravamen of the claim.”     Kwikset Corp. v. Superior Court,
See     Birdsong, 590 F.3d at 958 n.2 (dismissing plaintiffs’
                                                                    51 Cal. 4th 310, 322 (2011). “There are innumerable ways in
claims under the Magnuson-Moss Act “because we conclude
                                                                    which economic injury” may be shown; for instance:
that the plaintiffs have failed to state a claim for breach
of an express or implied warranty” under California law).
Defendants’ motion to dismiss is GRANTED WITH LEAVE
TO AMEND.                                                                        A plaintiff may (1) surrender in
                                                                                 a transaction more, or acquire in


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               23
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 27 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


              a transaction less, than he or she                   Defendants raise no other objection to the overpayment
              otherwise would have; (2) have a                     theory of damages. The Court therefore finds that Plaintiffs
              present or future property interest                  Kumandan and Spurr have plausibly alleged they would not
              diminished; (3) be deprived of money                 have purchased their GAEDs, or would have paid less for
              or property to which he or she has a                 them, if they had been aware of Defendants’ practices with
              cognizable claim; or (4) be required to              regard to false accepts.
              enter into a transaction, costing money
              or property, that would otherwise have               Plaintiffs’ second theory of economic injury is that
              been unnecessary.                                    Defendants “wrongfully monetized and profited from
                                                                   Plaintiffs’ personal content and information, which is
                                                                   of value, entitling Plaintiffs to restitution.” Opp. at 23.
Id. at 323.                                                        According to Plaintiffs, “[e]ntitlement to restitution is
                                                                   sufficient to demonstrate a loss of money or property under
In the instant case, Plaintiffs advance two theories of            the UCL.” Opp. at 23.
economic injury. First, Plaintiffs allege overpayment for
their Google Assistant Enabled Devices, i.e. “that they            The Court does not doubt that claims for restitution are
would not have purchased their GAEDs, or would have                often based on actual loss of money or property, as in the
paid less for them, if they had known that Google was              cases Plaintiffs cite. See      In re Anthem, Inc. Data Breach
intercepting, recording, disclosing, and otherwise misusing        Litig., No. 15-MD-02617-LHK, 2016 WL 3029783, at *32
their conversations without their authorization.” Opp. at 22       (N.D. Cal. May 27, 2016) (“All California Plaintiffs paid
(citing Consol. FAC ¶¶ 7, 54, 241). Certainly, overpayment         premiums, which were in turn used to pay for services
is an economic injury under the UCL. See, e.g.,    Davidson        by Defendants.”); In re Google Android Consumer Privacy
v. Kimberly-Clark Corp., 889 F.3d 956, 966 (9th Cir. 2018),        Litig., No. 11-MD-02264 JSW, 2014 WL 988889, at *5 (N.D.
cert. denied, 139 S. Ct. 640 (2018). The question becomes          Cal. Mar. 10, 2014) (“Plaintiffs have alleged sufficient facts
whether Plaintiffs have pleaded sufficient facts to establish      to show standing based on the diminished battery life.”). But
overpayment here.                                                  Plaintiffs are not absolved of their burden to plead economic
                                                                   injury by their conclusory assertion that they are entitled to
On that issue, Defendants maintain that the Consolidated FAC       restitution. Plaintiffs’ allegation that Defendants “wrongfully
contains insufficient details regarding Plaintiffs’ purchase of    monetized and profited from Plaintiffs’ personal content and
their Google Assistant Enabled Devices. Mot. at 22; Reply at       information” does not give rise to an inference that Plaintiffs
13. According to Defendants, the Consolidated FAC merely           “lost money or property,” Cal. Bus. & Prof. Code § 17204.
alleges that Plaintiffs “owned” and “interacted” with GAEDs        As another court in this district has explained, claiming that
and not that they purchased their devices. Id. (citing Consol.     a defendant “may have gained money through its sharing or
FAC ¶¶ 51-53). That is true of Named Plaintiff B.S., who           use of the plaintiffs’ information” is “different from saying
allegedly interacted with a GAED that he did not own. See          the plaintiffs lost money.” In re Facebook, Inc., Consumer
Consol. FAC ¶ 51. It is also true of Named Plaintiffs Galvan       Privacy User Profile Litig., 402 F. Supp. 3d at 804.
and E.G., who allegedly interacted with a device that was
not manufactured by Defendants, the Samsung Galaxy Tab.            Moreover, Plaintiffs have not shown that they are, in
See id. ¶ 53. Because these Named Plaintiffs have failed           fact, entitled to restitution under the UCL. The California
to allege that they actually paid any money for a Google           Supreme Court has “defined an order for ‘restitution’
Assistant Enabled Device, they cannot have been injured by         as one ‘compelling a UCL defendant to return money
overpayment.                                                       obtained through an unfair business practice to those
                                                                   persons in interest from whom the property was taken.’ ”
 *28 By contrast, the Consolidated FAC does allege that               Korea Supply Co. v. Lockheed Martin Corp., 29 Cal.
Plaintiffs Kumandan and Spurr “purchased their Google              4th 1134, 1144 (2003). Of relevance here, restitution is
Manufactured Device either directly from Google or from            distinguished from disgorgement. “ ‘Disgorgement’ is a
actual or apparent agents of Google.” Consol. FAC ¶ 215.           broader remedy than restitution” in that disgorgement “has
This allegation suffices to support an inference that Plaintiffs   been used to refer to surrender of all profits earned as a
Kumandan and Spurr paid for their respective GAEDs.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           24
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 28 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


result of an unfair business practice regardless of whether
those profits represent money taken directly from persons
who were victims of the unfair practice.”       Id. at 1145                                ii. Unlawful Prong
(emphasis in original). By contrast, restitution under the
UCL must “restore the status quo” by “returning to the                The “unlawful” prong of the UCL “borrows violations of
plaintiff” funds taken from him or “benefits in which the             other laws and treats them as unlawful practices that the unfair

plaintiff has an ownership interest.”     Id. at 1148-49.             competition law makes independently actionable.”      Cel-
Put another way, restitutionary disgorgement “focuses on              Tech, 20 Cal. 4th at 180. In other words, to be “unlawful”
the plaintiff’s loss, and nonrestitutionary disgorgement              under the UCL, Defendants’ conduct must violate another

“focuses on the defendant’s unjust enrichment.” Meister v.            “borrowed” law.      HSBC Bank Nevada, 691 F.3d at 1168.
Mensinger, 230 Cal. App. 4th 381, 398 (2014). Although the            “Virtually any state, federal or local law can serve as the
defendant’s benefit and the plaintiff’s loss are often the same,      predicate for an action under     section 17200.” Id. (quoting
nonrestitutionary disgorgement may also be had “where a
                                                                          People ex rel. Bill Lockyer v. Fremont Life Ins. Co., 104
benefit has been received by the defendant but the plaintiff
                                                                      Cal. App. 4th 508, 515 (2002)) (alterations omitted). Here,
has not suffered a corresponding loss.” Id. (internal quotations
                                                                      Plaintiffs predicate their “unlawful” claim on Defendants’
and alterations omitted).
                                                                      alleged violations of (1) the Wiretap Act, (2) the SCA, (3),
 *29 Plaintiffs say they are entitled to restitution because          the CIPA, (4) the Magnuson-Moss Warranty Act, (5)          Cal.
Defendants “wrongfully monetized and profited from                                                 2
                                                                      Bus. & Prof. Code § 22576, for having breached the Privacy
Plaintiffs’ personal content and information.” Opp. at 23.            Policy, (6) the California Constitution’s right of privacy, and
But “plaintiff’s assertion that defendants received ill-gotten        (7) the common law prohibition of intrusion upon seclusion.
gain does not make a viable UCL claim unless the gain was             Opp. at 24; see Consol. FAC ¶ 235.
money in which plaintiff had a vested interest.”     Madrid
v. Perot Systems Corp., 130 Cal. App. 4th 440, 455 (2005).            2      This provision states:
Here, as discussed in connection with Plaintiffs’ breach of                    An operator of a commercial Web site or online
contract claim, see supra Part IV.E.iii, Plaintiffs have not                   service that collects personally identifiable
shown that they have a vested interest in any money earned                     information through the Web site or online
from unspecified “personal content and information.”                           service from individual consumers who use or
                                                                               visit the commercial Web site or online service
To be clear, the Court is not requiring Plaintiffs to show                     and who reside in California shall be in violation
they are entitled to restitution under the UCL in order to                     of this section if the operator fails to comply
establish their standing under the UCL. See Kwikset Corp.,                     with the provisions of Section 22575 or with the
51 Cal. 4th at 337 (holding that standing is not dependent                     provisions of its posted privacy policy in either
on eligibility for restitution). But where, as here, Plaintiffs                of the following ways:
themselves base their standing on eligibility for restitution,                 (a) Knowingly and willfully.
Plaintiffs’ failure to plead their entitlement to restitution under            (b) Negligently and materially.
the UCL is fatal.                                                                Cal. Bus. & Prof. Code § 22576. Plaintiffs allege
                                                                             that Defendants violate this provision by virtue of
In sum, the Court GRANTS Defendants’ motion to dismiss                       its breach of contract, as alleged in Count 7. Opp.
Plaintiff Galvan’s, Plaintiff B.S.’s, and Plaintiff E.G.’s UCL               at 24; see Consol. FAC ¶ 235.
claims for failure to adequately plead economic injury; the
                                                                      Because Plaintiffs assert each of these alleged violations as
Court will GRANT LEAVE TO AMEND, however, because
                                                                      independent counts, the Court has already considered the
they may able to remedy that defect. Plaintiffs Kumandan
                                                                      adequacy of Plaintiffs’ allegations as to those counts. The
and Spurr have adequately pleaded economic injury. Because
                                                                      Court’s findings in that regard are equally determinative of the
their UCL claims shall go forward, the Court proceeds to
                                                                      validity of Plaintiffs’ UCL claim. Accordingly, the Court must
consider of the adequacy of Plaintiffs’ pleadings under each
                                                                      DISMISS WITH LEAVE TO AMEND any claims based on
prong of the UCL.
                                                                      (1) the Wiretap Act, as alleged in Count 1; (2) Section 2701(a)


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               25
              Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 29 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


of the Wiretap Act, as alleged in Count 2; (3) the CIPA, as       For these reasons, Plaintiffs may proceed with their UCL
alleged in Counts 3 and 4; (4) the Magnuson-Moss Warranty         claim premised on Section 2702(a) of the SCA; Defendants’
                                                                  motion to dismiss is otherwise GRANTED.
Act, as alleged in Count 10; (5)     Cal. Bus. & Prof. Code §
22576, as alleged in Count 7; (6) the California Constitution’s
right of privacy, and (7) the common law prohibition of
intrusion upon seclusion. On the other hand, Plaintiffs have                         iii. Fraudulent Prong
stated a UCL claim based on a violation of Section 2702(a)
of the SCA, which the Court found to be sufficiently pleaded      The UCL also provides a cause of action again “fraudulent”
in Count 2. See supra Part IV.ii.                                 business acts or practices. “A business practice is fraudulent
                                                                  under the UCL if members of the public are likely to
 *30 Although not addressed in Plaintiffs’ Opposition brief,      be deceived.”      HSBC Bank Nevada, 691 F.3d at 1169
the Consolidated FAC also alleges an “unlawful” claim based       (citing Puentes v. Wells Fargo Home Mortg., Inc., 160
on California Family Code § 6701, see Consol. FAC ¶¶              Cal. App. 4th 638, 645 (2008)). In their Opposition brief,
236-38, which provides:                                           Plaintiffs argue that they “adequately allege affirmative
                                                                  misrepresentations” and “omissions,” which are presumably
                                                                  meant to form the basis of a claim that Plaintiffs have
            Except as otherwise provided by                       engaged in “fraudulent” business practices. Opp. at 23. But
            statute, a contract of a minor may                    the Consolidated FAC does not purport to assert a claim
            be disaffirmed by the minor before                    under the fraudulent prong of the UCL. See Consol. FAC
            majority or within a reasonable                       ¶¶ 234-242. Furthermore, the Consolidated FAC makes no
            time afterwards or, in case of the                    mention of “affirmative misrepresentations” or “omissions”;
            minor’s death within that period,                     certainly, it has not identified any misrepresentations or
            by the minor’s heirs or personal                      omissions with particularity.
            representative.
                                                                  The lack of specific allegations regarding the allegedly
                                                                  fraudulent business practices is especially problematic here
The Consolidated FAC alleges that Defendants have run afoul       because claims under the fraudulent prong of the UCL are
of this provision by failing to obtain “minor Plaintiff B.S.’s    subject to “the heightened pleading requirements of Rule
or E.G.’s consent to intercept, record, disclose, or use their    9(b).”   Davidson v. Kimberly-Clark Corp., 889 F.3d 956,
confidential communications.” Consol. FAC ¶ 238.                  964 (9th Cir. 2018). To satisfy Rule 9(b), “a pleading
                                                                  must identify the who, what, when, where, and how of the
In their motion to dismiss, Defendants argue that Plaintiffs      misconduct charged, as well as what is false or misleading
have not shown how the facts of this case implicate a
minor’s right of disaffirmance. Mot. at 24. The Court agrees      about the purportedly fraudulent statement.”     Cafasso,
that it is not clear how Plaintiffs’ allegations pertain to       U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d
the statute, and Plaintiffs have provided no explanation          1047, 1055 (9th Cir. 2011). Plaintiffs have not done any
in their Opposition briefing. Based on Plaintiffs’ lack of        of the above. Defendants’ motion to dismiss is therefore
response, the Court considers the claim based on California       GRANTED WITH LEAVE TO AMEND.
Family Code § 6701 abandoned and the argument conceded.
Montgomery v. Specialized Loan Servicing, LLC, 772 Fed.
App'x 476, 477 (9th Cir. 2019) (“The district court properly                            iv. Unfair Prong
dismissed plaintiffs’ remaining claims because plaintiffs
failed to respond to the arguments raised in defendants’           *31 Last, Plaintiffs allege that Defendants have “engaged in
                                                                  business acts or practices deemed ‘unfair’ under the UCL.”
motion to dismiss these claims.”) (citing    Walsh v. Nev.
                                                                  Consol. FAC ¶ 239.
Dep't of Human Res., 471 F.3d 1033, 1037 (9th Cir. 2006)).
                                                                  “The UCL does not define the term ‘unfair.’ In fact, the
                                                                  proper definition of ‘unfair’ conduct against consumers is




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          26
               Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 30 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)


                                                                     In this case, the parties follow the Ninth Circuit’s lead and
currently in flux among California courts.”     Hodsdon v.
                                                                     argue under both Cel-Tech and the prior balancing tests from
Mars, Inc., 891 F.3d 857, 866 (9th Cir. 2018) (internal
                                                                     State Farm Fire and South Bay. See Consol. FAC ¶ 239.
quotations omitted). For some years, the California Courts
of Appeal formulated different tests, such as whether the
                                                                     First, as to Plaintiffs’ claim that Defendants’ conduct is unfair
practice “offends an established public policy or when the
                                                                     under the Cel-Tech test, the Court agrees with Defendants
practice is immoral, unethical, oppressive, unscrupulous or
                                                                     that Plaintiffs have not alleged any harm to competition or
substantially injurious to consumers,”        Cel-Tech, 20 Cal.      violation of the “letter, policy, or spirit of the antitrust laws,”
4th at 184 (quoting       S. Bay Chevrolet v. Gen. Motors               HSBC Bank Nevada, 691 F.3d at 1170. See Mot. at 24.
Acceptance Corp., 72 Cal. App. 4th 861, 887 (1999)) (“South          Indeed, the Court cannot discern a single allegation in the
Bay test”), or whether “the gravity of the harm to the alleged       Consolidated FAC pertaining to competitive harm. Plaintiffs’
victim” outweighs “the utility of the defendant’s conduct,”          brief in Opposition makes no attempt to explain or defend
id. (quoting     State Farm Fire & Casualty Co. v. Superior          their omissions, wherefore the Court considers the claim
Court, 45 Cal. App. 4th 1093, 1104 (1996)) (“State Farm              abandoned. See Montgomery, 772 Fed. App'x at 477.
Fire test”). Then, in Cel-Tech, the California Supreme Court
appeared to confine “unfair” to “conduct that threatens an            *32 Second, as to the pre-Cel-Tech definitions of “unfair,”
incipient violation of an antitrust law, or violates the policy or   some courts have treated the State Farm Fire and South Bay
spirit of one of those laws because its effects are comparable       tests as distinct tests; others, including the Ninth Circuit, have
to or the same as a violation of the law, or otherwise               referred to them together as the “balancing test,” see      HSBC
significantly threatens or harms competition.”   20 Cal. 4th         Bank Nevada, 691 F.3d at 1169; Accord           Herskowitz v.
at 187. “It further required that ‘any finding of unfairness         Apple Inc., 940 F. Supp. 2d 1131, 1146 (N.D. Cal. 2013). In
to competitors under     section 17200 be tethered to some           any event, the parties agree that both tests require the Court
legislatively declared policy or proof of some actual or             to “weigh the utility of the defendant’s conduct against the
                                                                     gravity of the harm to the alleged victim.” Mot. at 25; Opp.
threatened impact on competition.’ ”       HSBC Bank Nevada,
                                                                     at 25 (quoting       HSBC Bank Nevada, 691 F.3d at 1169).
691 F.3d at 1170 (quoting   Cel–Tech, 20 Cal. 4th at 185).           Plaintiffs say that Defendants’ actions have harmed Plaintiffs
The Cel-Tech Court explained that the prior definitions were         by “illegally wiretapping and wrongfully transmitting to third
“too amorphous” and “provide[d] too little guidance to courts        parties Plaintiffs’ confidential communications.” Opp. at 25.
and businesses.”      HSBC Bank Nevada, 691 F.3d at 1169             Defendants object that, considering the substantial benefit the
                                                                     Google Assistant provides to consumers, Plaintiffs “cannot
(quoting     Cel–Tech, 20 Cal. 4th at 185).
                                                                     reasonably allege” that the utility of their Google Assistant
                                                                     Enabled Devices is outweighed by the “occasional error” of
However, the Cel-Tech court expressly limited its decision,
                                                                     false accepts. Mot. at 25.
stating, “Nothing we say relates to actions by consumers
or by competitors alleging other kinds of violations of the
                                                                     Just how “occasional” the error is, however, is a question
unfair competition law such as ‘fraudulent’ or ‘unlawful’
                                                                     of fact that remains unanswered at this stage. Moreover,
business practices or ‘unfair, deceptive, untrue or misleading
                                                                     the harm that is asserted here is the invasion of privacy,
advertising.’ ”    Cel–Tech, 20 Cal. 4th at 187 n.12.                which is difficult to quantify. The Court cannot say, as
Consequently, California courts remain divided on whether            a matter of law, that the utility of the Google Assistant
the Cel-Tech definition applies to “consumer actions” or             necessarily outweighs the harm from false accepts. Accord
whether the State Farm Fire and South Bay tests remain
                                                                        In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1117 (N.D.
valid. See     HSBC Bank Nevada, 691 F.3d at 1170. The               Cal. 2015) (“The cost-benefit analysis this test calls for is
Ninth Circuit has noted this continued controversy but awaits        not properly suited for resolution at the pleading stage.”);
the California Supreme Court’s resolution of it. See id.;
                                                                        In re iPhone Application Litigation, 844 F. Supp. 2d 1040
   Hodsdon, 891 F.3d at 866.                                         (N.D. Cal. 2012) (“While the benefits of Apple’s conduct
                                                                     may ultimately outweigh the harm to consumers, this is a




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                27
              Case 4:19-cv-04577-JSW Document 60 Filed 05/12/20 Page 31 of 31
In re Google Assistant Privacy Litigation, Slip Copy (2020)



factual determination that cannot be made at this stage of            • Count 3: GRANTED WITH LEAVE TO AMEND.
proceedings.”).
                                                                      • Count 4: GRANTED WITH LEAVE TO AMEND.
The Court nevertheless finds that Plaintiffs’ “unfair” claim
is deficient because, as discussed in Part IV.A.ii., the              • Count 5: GRANTED WITH LEAVE TO AMEND.
Named Plaintiffs failed to adequately plead that their own
                                                                      • Count 6: GRANTED WITH LEAVE TO AMEND.
conversations were intercepted and that those conversations
were subject to a reasonable expectation of privacy. That             • Count 7: GRANTED WITH LEAVE TO AMEND.
failure means that Plaintiffs have not adequately pleaded
“harm to the alleged victim” for purposes of their UCL claim.         • Count 8: GRANTED WITH LEAVE TO AMEND.
The Court therefore must DISMISS Plaintiffs’ claims under
the “unfair” prong of the UCL but will GRANT LEAVE TO                 • Count 9: GRANTED WITH LEAVE TO AMEND.
AMEND.
                                                                      • Count 10: GRANTED WITH LEAVE TO AMEND.

                                                                      • Count 11: GRANTED WITH LEAVE TO AMEND as
  H. Count 12: Declaratory Judgment
                                                                        to the fraudulent and unfair prongs; DENIED as to the
Defendants do not move to dismiss Count 12, Plaintiffs’
                                                                        unlawful prong.
request for declaratory judgment under the Declaratory
Judgment Act,      28 U.S.C. §§ 2201 et seq. Count 12 may           Any amended complaint is due by June 5, 2020. Plaintiffs
proceed.                                                            are directed to file a redlined complaint as an attachment to
                                                                    any amended complaint. Leave to amend is restricted to the
                                                                    defects discussed in this Order and in Defendants’ motion;
V. ORDER                                                            Plaintiff may not add new parties or claims without obtaining
For the foregoing reasons, the Court rules on Defendants’           prior express leave of the Court. However, to the extent
motion to dismiss the 12 Counts in the Consolidated FAC as          Plaintiffs fail to cure the defects identified by this Order, their
follows:                                                            claims will be subject to dismissal with prejudice.
  • Count 1: GRANTED WITH LEAVE TO AMEND.
                                                                    IT IS SO ORDERED.
  • Count 2: GRANTED WITH LEAVE TO AMEND as to
     the claim under 18 U.S.C. § 2701(a); DENIED as to the          All Citations
     claim under    18 U.S.C. § 2702(a).
                                                                    Slip Copy, 2020 WL 2219022

End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               28
